Exhibit 10.1

 

 

 

$75,000,000

 

CREDIT AGREEMENT

 

dated as of

 

September 26, 2013

 

by and among

 

UNITED THERAPEUTICS CORPORATION,

as Borrower,

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,

as the Guarantors

 

the Lenders referred to herein,
as Lenders,

 

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Book Manager

 

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

Article I DEFINITIONS

1

 

 

Section 1.1

Definitions

1

Section 1.2

Other Definitions and Provisions

20

Section 1.3

Accounting Terms

20

Section 1.4

UCC Terms

20

Section 1.5

Rounding

20

Section 1.6

References to Agreement and Laws

20

Section 1.7

Times of Day

21

Section 1.8

Guaranty Obligations

21

 

 

 

Article II REVOLVING CREDIT FACILITY

21

 

 

Section 2.1

Revolving Credit Loans

21

Section 2.2

Procedure for Advances of Revolving Credit Loans

21

Section 2.3

Repayment and Prepayment of Revolving Credit Loans

22

Section 2.4

Permanent Reduction of the Revolving Credit Commitment

22

Section 2.5

Termination of Revolving Credit Facility

23

 

 

 

Article III GENERAL LOAN PROVISIONS

23

 

 

Section 3.1

Interest.

23

Section 3.2

Notice and Manner of Conversion or Continuation of Loans

24

Section 3.3

Fees

25

Section 3.4

Manner of Payment

25

Section 3.5

Evidence of Indebtedness

26

Section 3.6

Adjustments

26

Section 3.7

Obligations of Lenders

26

Section 3.8

Changed Circumstances

27

Section 3.9

Indemnity

28

Section 3.10

Increased Costs

29

Section 3.11

Taxes

30

Section 3.12

Mitigation Obligations; Replacement of Lenders

33

Section 3.13

Incremental Loans

34

Section 3.14

Defaulting Lenders

36

 

 

 

Article IV CONDITIONS OF CLOSING AND BORROWING

37

 

 

Section 4.1

Conditions to Closing and Initial Extensions of Credit

37

Section 4.2

Conditions to All Extensions of Credit

40

 

 

 

Article V REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

41

 

 

Section 5.1

Financial Statements

41

Section 5.2

No Material Adverse Change

41

Section 5.3

Existence; Compliance with Law

41

Section 5.4

Power; Authorization; Enforceable Obligations

41

Section 5.5

No Legal Bar

42

Section 5.6

No Material Litigation

42

Section 5.7

No Default

42

Section 5.8

Ownership of Collateral; Liens

42

Section 5.9

[Reserved]

42

Section 5.10

Taxes

42

Section 5.11

Accuracy of Information

42

Section 5.12

Federal Regulations

43

 

i

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

 

 

 

Section 5.13

ERISA

43

Section 5.14

Investment Company Act; Other Regulations

43

Section 5.15

Purpose of the Loan

43

Section 5.16

Security Documents

43

Section 5.17

Solvency

43

Section 5.18

Anti-Terrorism Laws

44

Section 5.19

Compliance with OFAC Rules and Regulations

44

Section 5.20

Compliance with FCPA

44

 

 

 

Article VI AFFIRMATIVE COVENANTS

45

 

 

Section 6.1

Financial Statements

45

Section 6.2

Certificates; Other Reports

45

Section 6.3

Payment of Obligations

46

Section 6.4

Conduct of Business; Maintenance of Existence

46

Section 6.5

Compliance with Laws

46

Section 6.6

Insurance

46

Section 6.7

Inspection of Property; Books and Records; Discussion

46

Section 6.8

Notices

47

Section 6.9

Pledged Assets

47

Section 6.10

Further Assurances, Etc.

47

Section 6.11

Regulatory Approvals

48

Section 6.12

Margin Value of Collateral

48

Section 6.13

Federal Regulations

48

 

 

 

Article VII NEGATIVE COVENANTS

48

 

 

 

Section 7.1

Limitations on Liens

49

Section 7.2

Limitations on Fundamental Changes

49

 

 

 

Article VIII DEFAULT AND REMEDIES

49

 

 

 

Section 8.1

Events of Default

49

Section 8.2

Acceleration; Remedies

52

Section 8.3

Rights and Remedies Cumulative; Non-Waiver; etc.

52

Section 8.4

Crediting of Payments and Proceeds

53

Section 8.5

Administrative Agent May File Proofs of Claim

54

Section 8.6

Credit Bidding

54

 

 

 

Article IX THE ADMINISTRATIVE AGENT

55

 

 

 

Section 9.1

Appointment and Authority

55

Section 9.2

Rights as a Lender

55

Section 9.3

Exculpatory Provisions

56

Section 9.4

Reliance by the Administrative Agent

56

Section 9.5

Delegation of Duties

57

Section 9.6

Resignation of Administrative Agent

57

Section 9.7

Non-Reliance on Administrative Agent and Other Lenders

58

Section 9.8

No Other Duties, etc.

58

Section 9.9

Collateral and Guaranty Matters

58

Section 9.10

Secured Hedge Agreements and Secured Cash Management Agreements

59

 

 

 

Article X GUARANTY

61

 

 

 

Section 10.1

The Guaranty

61

 

ii

--------------------------------------------------------------------------------


 

Table of Contents (continued)

 

 

 

Page

 

 

 

Section 10.2

Obligations Unconditional

60

Section 10.3

Reinstatement

61

Section 10.4

Certain Additional Waivers

61

Section 10.5

Remedies

61

Section 10.6

Rights of Contribution

62

Section 10.7

Guarantee of Payment; Continuing Guarantee

62

Section 10.8

Keepwell

62

 

 

 

Article XI MISCELLANEOUS

62

 

 

 

Section 11.1

Notices

62

Section 11.2

Amendments, Waivers and Consents

64

Section 11.3

Expenses; Indemnity

66

Section 11.4

Right of Setoff

67

Section 11.5

Governing Law; Jurisdiction, Etc.

68

Section 11.6

Waiver of Jury Trial

68

Section 11.7

Reversal of Payments

69

Section 11.8

[Reserved]

69

Section 11.9

Accounting Matters

69

Section 11.10

Successors and Assigns; Participations

69

Section 11.11

Treatment of Certain Information; Confidentiality

73

Section 11.12

Performance of Duties

74

Section 11.13

All Powers Coupled with Interest

74

Section 11.14

Survival

74

Section 11.15

Titles and Captions

74

Section 11.16

Severability of Provisions

74

Section 11.17

Counterparts; Integration; Effectiveness; Electronic Execution

75

Section 11.18

Term of Agreement

75

Section 11.19

USA PATRIOT Act

75

Section 11.20

Independent Effect of Covenants

75

Section 11.21

Inconsistencies with Other Documents

75

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

 

 

 

 

 

Exhibit A

-

 

Form of Revolving Credit Note

 

 

 

 

Exhibit B

-

 

Form of Notice of Borrowing

 

 

 

 

Exhibit C

-

 

Form of Notice of Account Designation

 

 

 

 

Exhibit D

-

 

Form of Notice of Prepayment

 

 

 

 

Exhibit E

-

 

Form of Notice of Conversion/Continuation

 

 

 

 

Exhibit F

-

 

Form of Officer’s Compliance Certificate

 

 

 

 

Exhibit G

-

 

Form of Assignment and Assumption

 

 

 

 

Exhibit H

-

 

[Reserved]

 

 

 

 

Exhibit I-1 to I-4

-

 

U.S. Tax Compliance Certificates

 

 

 

 

Exhibit J

-

 

Form of Officer’s Certificate

 

 

 

 

SCHEDULES

 

 

 

 

 

 

 

Schedule 2.1

-

 

Lenders and Commitments

 

 

 

 

Schedule 5.16

-

 

Filings

 

 

 

 

Schedule 5.18

-

 

PATRIOT Act Information

 

i

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of September 26, 2013, by and among UNITED
THERAPEUTICS CORPORATION, a Delaware corporation, as Borrower, certain
Subsidiaries (as hereinafter defined) of the Borrower who are or may become
party to this Agreement from time to time, as Guarantors, the lenders who are or
may become party to this Agreement from time to time, as Lenders, and WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The Borrower has requested, and, subject to the terms and conditions hereof, the
Administrative Agent and the Lenders have agreed, to extend certain credit
facilities to the Borrower on the terms and conditions of this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                   Definitions.  The following terms
when used in this Agreement shall have the meanings assigned to them below:

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 9.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 11.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Parties” has the meaning assigned thereto in Section 11.1(e).

 

“Agreement” means this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Anti-Terrorism Order” means the Executive Order 13224, signed by President
George W. Bush on September 23, 2001.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.

 

“Applicable Margin” means, for the purposes of calculating the interest rate
applicable to the Revolving Credit Loan, (i) 0.00% per annum for Base Rate
Loans, and (ii) 0.50% per annum for LIBOR

 

--------------------------------------------------------------------------------


 

Rate Loans.  The Applicable Margins set forth above shall be increased as, and
to the extent, required by Section 3.13.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner, and its successors.

 

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Capital Stock of a Subsidiary or any
ownership interest in a joint venture) of any Credit Party or any Subsidiary of
a Credit Party whether by assignment, sale, lease, transfer, conveyance or
otherwise, in a single transaction or in a series of transactions; provided, the
sale of inventory by any Credit Party or any Subsidiary of a Credit Party in the
ordinary course of business shall not constitute an Asset Disposition.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.

 

“Bankruptcy Event” means any of the events described in Section 8.1(e).

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 3.8 shall remain in
effect, LIBOR for an Interest Period of one month plus 1%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States or any successor.

 

“Borrower” means United Therapeutics Corporation, a Delaware corporation.

 

“Borrower Materials” means any materials and/or information provided by or on
behalf of the Borrower hereunder and made available to the Lenders by the
Administrative Agent and/or the Arranger.

 

“Brokered Certificates of Deposit” or “Brokered CD’s” means an FDIC-insured
certificate of deposit of any financial institution other than Wells Fargo
obtained from or through the mediation or assistance of Wells Fargo or
Affiliates and held in the Collateral Account.

 

“Business Day” means (a) for all purposes other than as set forth in
clause (b) below, any day other than a Saturday, Sunday or legal holiday on
which banks in Charlotte, North Carolina and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

2

--------------------------------------------------------------------------------


 

“Capital Lease” means any lease of any property by the Borrower or any of its
Subsidiaries, as lessee, that should, in accordance with GAAP, be classified and
accounted for as a capital lease on a Consolidated balance sheet of the Borrower
and its Subsidiaries.  Notwithstanding the foregoing, any obligations of a
Person under a lease (whether existing now or entered into in the future) that
is not (or would not be) a Capital Lease under GAAP as in effect on the Closing
Date, shall not be treated as a Capital Lease solely as a result of the adoption
after the Closing Date of changes in GAAP described in the Proposed Accounting
Standards Update to Leases (Topic 840) issued by the Financial Accounting
Standards Board on August 17, 2010 (as the same may be amended from time to
time).

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“Cash” means U.S. Dollars.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within ninety (90) days from the date of acquisition thereof,
(b) commercial paper maturing no more than ninety (90) days from the date of
creation thereof and currently having the highest rating obtainable from either
S&P or Moody’s, (c) certificates of deposit maturing no more than ninety (90)
days from the date of creation thereof issued by commercial banks incorporated
under the laws of the United States, each having combined capital, surplus and
undivided profits of not less than $500,000,000 and having a rating of “A” or
better by a nationally recognized rating agency; provided that the aggregate
amount invested in such certificates of deposit shall not at any time exceed
$5,000,000 for any one such certificate of deposit and $10,000,000 for any one
such bank, or (d) time deposits maturing no more than thirty (30) days from the
date of creation thereof with commercial banks or savings banks or savings and
loan associations each having membership either in the FDIC or the deposits of
which are insured by the FDIC and in amounts not exceeding the maximum amounts
of insurance thereunder.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign

 

3

--------------------------------------------------------------------------------


 

regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means a collective reference to the collateral security for the
Secured Obligations which is identified in, and at any time will be covered by,
the Security Documents; provided that there shall be excluded from the
Collateral (a) any account, instrument, chattel paper or other obligation or
property of any kind due from, owed by, or belonging to, a Sanctioned Person or
Sanctioned Entity or (b) any lease in which the lessee is a Sanctioned Person or
Sanctioned Entity.

 

“Collateral Account” means the Borrower’s account numbered 24014902 United
Therapeutics #3 at Wells Fargo.

 

“Commercial Paper” means fixed rate debt instruments of domestic corporations
rated A2 or higher by S&P and Prime 2 or higher by Moody’s.  Floating rate
commercial paper and commercial paper of non-US corporations are not included in
the term in this context.

 

“Commitment Fee” has the meaning assigned thereto in Section 3.3(a).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Commonly Controlled Entity” means any trade or business, whether or not
incorporated, which is under common control with any Credit Party within the
meaning of Section 4001 of ERISA or is part of a group which includes any Credit
Party and which is treated as a single employer under Section 414(b) or (c) of
the Code or, solely for purposes of determining liability under Section 302 of
ERISA and Section 412 of the Code, which is treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with
applicable principles of consolidation under GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any contract, agreement, instrument or undertaking
to which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Control Agreement” means the securities account control agreement of even date
herewith executed by and among the Borrower, Wells Fargo, as intermediary
thereunder, and the Administrative Agent, which shall be in form and substance
acceptable to the Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Corporate Bonds” means bonds of domestic corporations which are not convertible
to equity and which are rated BBB- or higher by S&P and Baa3 or higher by
Moody’s.  Bonds of non-U.S. corporations are not included in the term in this
context.  “Short Term” Corporate Bonds are those with 5 years or less

 

4

--------------------------------------------------------------------------------


 

remaining until date of maturity; all others are “Longer Term”. “Convertible
Corporate Bonds” are Corporate Bonds convertible to equity securities of the
issuer and which are rated A or higher by S&P.

 

“Credit Parties” means, collectively, the Borrower and the Guarantors.

 

“Cure Period” has the meaning assigned thereto in Section 6.12.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 8.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 3.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans required to
be funded by it hereunder within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 3.14(b)) upon delivery of
written notice of such determination to the Borrower and each Lender.

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

5

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.10(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.10(b)(iii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of any Credit Party or
any ERISA Affiliate or (b) any Pension Plan or Multiemployer Plan that has at
any time within the preceding seven (7) years been maintained, funded or
administered for the employees of any Credit Party or any current or former
ERISA Affiliate.

 

“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of human health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any Person who together with any Credit Party or any of
its Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal and rounded upwards, if necessary, to the next higher 1/100th of 1%)
which is in effect for such day as prescribed by the Board (or any successor)
for determining the maximum reserve requirement (including, without limitation,
any basic, supplemental or emergency reserves) in respect of eurocurrency
liabilities or any similar category of liabilities for a member bank of the
Federal Reserve System in New York City.

 

“Event of Default” has the meaning assigned thereto in Section 8.1.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Traded Fund” or “ETF” means a security of an investment company formed
under the Investment Company Act of 1940 which trades on a National Securities
Exchange, whose investments track an index, commodity or basket of assets,
having greater than $100,000,000.00 in total assets under management and a
minimum fair market value greater than or equal to $4.00 per share except in the
case of Money Market ETF’s which shall have a minimum fair market value greater
than or equal to $1.00, and except that leveraged ETF’s and inverse or “bear
market” ETF’s are not included in the term in this context.  ETF investment
objective distinctions, as well as the factors that will exclude them from
eligibility in this context, shall be identical to that applied in the case of
Mutual Funds.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligations if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation with
respect thereto) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder (determined
after giving effect to Section 10.8 hereof and any and all guarantees of such
Guarantor’s

 

6

--------------------------------------------------------------------------------


 

Swap Obligations by other Credit Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a security interest, becomes effective
with respect to such Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty or security interest becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by overall net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Revolving Credit Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Revolving Credit
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.12(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.11(a), amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.11(f) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Extensions of Credit” means, as to any Lender at any time, (a) the aggregate
principal amount of all Revolving Credit Loans made by such Lender then
outstanding or (b) the making of any Loan by such Lender, as the context
requires.

 

“Fair Market Value” or “FMV” means, as to any Collateral that is uncertificated,
the per share or per unit closing sale price quoted or reported at the close of
the immediately preceding business day in the Collateral Account, and, as to any
Collateral that is certificated, the per share or per unit closing sale price
quoted or reported at the close of the immediately preceding business day were
such share or unit held in uncertificated form in a securities account at Wells
Fargo or Affiliates (or in either case if not available, such other customary
publication of securities closing sale prices as Wells Fargo may reasonably
elect to reference) multiplied by the number of shares or units of like
Collateral.  The aggregate Fair Market Value of the Collateral is the total of
all such Fair Market Values so determined plus the amount of cash Collateral. 
If Fair Market Value cannot be determined by the foregoing procedure, then Fair
Market Value shall be determined by the Wells Fargo, in its sole discretion, by
reference to the notional amount of such assets or to public information and
procedures that may otherwise then be available.  All cash and other value
references are to currency denominated in dollars of the United States.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day; provided that if such rate is not so
published for any day which is a Business Day,

 

7

--------------------------------------------------------------------------------


 

the average of the quotation for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

 

“Foreign Benefit Arrangement” means any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Credit Party or any
Commonly Controlled Entity.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Plan” means each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
United States law and is maintained or contributed to by any Credit Party or any
Commonly Controlled Entity.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, the National Association of Securities Dealers and any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantor” means, collectively, (a) Lung LLC, (b) with respect to (i) any
Obligations under a Secured Hedge Agreement between any Credit Party (other than
the Borrower) and any Hedge Bank and any Obligations under a Secured Cash
Management Agreement owing by any Credit Party (other than the Borrower) to a
Cash Management Bank, the Borrower and (ii) the payment and performance by each
Specified Credit Party of its obligations under its Guaranty with respect to all
Swap Obligations, the Borrower, and (c) the successors and permitted assigns of
the foregoing.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Article X.

 

“Guaranty Obligation” means, with respect to any Person, without duplication,
any obligations of such Person (other than endorsements in the ordinary course
of business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including, without limitation, any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital,

 

8

--------------------------------------------------------------------------------


 

solvency or other balance sheet condition of such other Person (including,
without limitation, keep well agreements, maintenance agreements, comfort
letters or similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase property, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof.  The amount of any Guaranty
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Guaranty Obligation is made.

 

“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to human health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed to constitute a nuisance or a trespass which pose a health or safety
hazard to Persons or neighboring properties, (f) which consist of underground or
aboveground storage tanks, whether empty, filled or partially filled with any
substance, or (g) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedge
Agreement, is a Lender, an Affiliate of a Lender, the Administrative Agent or an
Affiliate of the Administrative Agent, in its capacity as a party to such Hedge
Agreement.

 

“Increased Amount Date” has the meaning assigned thereto in Section 3.13(a).

 

“Incremental Lender” has the meaning assigned thereto in Section 3.13(a).

 

“Incremental Loans” has the meaning assigned thereto in Section 3.13(a).

 

“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 3.13(a).

 

“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 3.13(a).

 

9

--------------------------------------------------------------------------------


 

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations (including, without limitation, earnout
obligations) of such Person incurred, issued or assumed as the deferred purchase
price of property or services purchased by such Person (other than trade debt
incurred in the ordinary course of business and due within six months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed, (g) all Guaranty
Obligations of such Person with respect to Indebtedness of another Person,
(h) the principal portion of all Capital Lease Obligations plus any accrued
interest thereon, (i) all net obligations of such Person under Hedge Agreements,
(j) the maximum amount of all letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder (to the extent unreimbursed), (k) all preferred Capital
Stock issued by such Person and which by the terms thereof could be (at the
request of the holders thereof or otherwise) subject to mandatory sinking fund
payments, redemption or other acceleration, (l) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product plus any
accrued interest thereon, (m) all obligations of any partnership or
unincorporated joint venture in which such Person is a general partner or a
joint venturer and (n) obligations of such Person under non-compete agreements
to the extent such obligations are quantifiable contingent obligations of such
Person under GAAP principles.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of such term as used in Section 4245
of ERISA.

 

“Interest Period” has the meaning assigned thereto in Section 3.1(b).

 

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

 

“Lender” means the Persons listed on Schedule 2.1 and any other Person that
shall have become a party to this Agreement as a Lender pursuant to an
Assignment and Assumption, other than any Person that ceases to be a party
hereto as a Lender pursuant to an Assignment and Assumption.

 

“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 3.13.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“LIBOR” means,

 

(a)                                 for any interest rate calculation with
respect to a LIBOR Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars for a period equal to the applicable
Interest Period which appears on Reuters Screen LIBOR01 Page (or any applicable

 

10

--------------------------------------------------------------------------------


 

successor page) at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of the applicable Interest Period (rounded upward, if
necessary, to the nearest 1/100th of 1%).  If, for any reason, such rate does
not appear on Reuters Screen LIBOR01 Page (or any applicable successor page),
then “LIBOR” shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of the applicable
Interest Period for a period equal to such Interest Period.

 

(b)                                 for any interest rate calculation with
respect to a Base Rate Loan, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars in minimum amounts of at least
$5,000,000 for a period equal to one month (commencing on the date of
determination of such interest rate) which appears on the Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 a.m. (London
time) on such date of determination, or, if such date is not a Business Day,
then the immediately preceding Business Day (rounded upward, if necessary, to
the nearest 1/100th of 1%).  If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page) then “LIBOR” for
such Base Rate Loan shall be determined by the Administrative Agent to be the
arithmetic average of the rate per annum at which deposits in Dollars in minimum
amounts of at least $5,000,000 would be offered by first class banks in the
London interbank market to the Administrative Agent at approximately 11:00 a.m.
(London time) on such date of determination for a period equal to one month
commencing on such date of determination.

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

“LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the next
higher 1/100th of 1%) determined by the Administrative Agent pursuant to the
following formula:

 

LIBOR Rate =

LIBOR

1.00 - Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon clause
(a) of the definition of “LIBOR Rate” as provided in Section 3.1(a).

 

“Lien” means, with respect to any asset, any mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, (a) any conditional sale or other title
retention agreement and any Capital Lease having substantially the same economic
effect as any of the foregoing and (b) the filing of, or the agreement to give,
any UCC financing statement).

 

“Loan Documents” means, collectively, this Agreement, each Revolving Credit
Note, the Security Documents, any Lender Joinder Agreement and each other
document, instrument, certificate and agreement executed and delivered by the
Credit Parties or any of their respective Subsidiaries in favor of or provided
to the Administrative Agent or any Secured Party in connection with this
Agreement or otherwise referred to herein or contemplated hereby (excluding any
Secured Hedge Agreement and any Secured Cash Management Agreement), all as may
be amended, restated, supplemented or otherwise modified from time to time.

 

11

--------------------------------------------------------------------------------


 

“Loans” means the collective reference to the Revolving Credit Loans, and “Loan”
means any of such Loans.

 

“Lung LLC” means Lung LLC, a Delaware limited liability company.

 

“Margin Value” means the Fair Market Value of the Collateral multiplied by the
applicable percentage set forth in the following table:

 

Collateral Type

 

% of FMV

 

 

 

 

 

Cash and Cash Equivalents (in the Collateral Account)

 

95

%

 

 

 

 

Wells Fargo Deposits (in the Collateral Account or otherwise directly pledged)

 

100

%

 

 

 

 

Brokered Certificates of Deposit

 

85

%

 

 

 

 

Commercial Paper

 

80

%

 

 

 

 

US Government Obligations - Short Term

 

90

%

 

 

 

 

US Government Obligations - Longer Term

 

80

%

 

 

 

 

Corporate & Municipal Bonds — Short Term

 

80

%

 

 

 

 

Corporate & Municipal Bonds — Longer Term

 

70

%

 

 

 

 

Corporate Bonds — Convertible

 

50

% *

 

 

 

 

Mutual Funds - Money Market

 

95

%

 

 

 

 

Mutual Funds/ETF’s — Bond — US Government (Short Term)

 

90

% *

 

 

 

 

Mutual Funds/ETF’s — Bond — US Government (General and Longer Term)

 

80

% *

 

 

 

 

Mutual Funds/ETF’s — Bond — Corporate & Municipal (Short Term)

 

80

% *

 

 

 

 

Mutual Funds/ETF’s — Bond — Corporate & Municipal (Longer Term)

 

70

% *

 

 

 

 

Mutual Funds/ETF’s — Bond — High Yield

 

60

% *

 

 

 

 

Mutual Funds/ETF’s — Bond — Global & International

 

55

% *

 

 

 

 

Wells Fargo Market Linked Certificates of Deposit

 

70

% *†

 

 

 

 

Wells Fargo Market Linked Notes

 

70

% *†

 

 

 

 

All Other Types of Collateral

 

0

%

 

--------------------------------------------------------------------------------

*  However, if Regulation U of the Federal Reserve Board applies then the lesser
of the percentage stated or 50% shall be the percentage applied for these
assets.

 

†  In the case of these asset types, the stated percentage is applied to FMV and
the resulting amount may not exceed the notional amount.

 

“Market Value” means the aggregate Fair Market Value of the following types of
Collateral:  Cash and Cash Equivalents in the Collateral Account; Wells Fargo
Deposits in the Collateral Account or otherwise directly pledged; Brokered CD’s,
Commercial Paper; US Government Obligations; Corporate and Municipal Bonds;
Equities; Exchange Traded Funds, and Mutual Funds.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property, assets or financial condition of the Borrower or of the
Credit Parties and their Subsidiaries taken as a whole, (b) the ability of the
Borrower or any Guarantor to perform its obligations, when such

 

12

--------------------------------------------------------------------------------


 

obligations are required to be performed, under this Agreement, any of the
Revolving Credit Notes or any other Loan Document or (c) the validity or
enforceability of this Agreement, any of the Revolving Credit Notes or any of
the other Loan Documents or the rights or remedies of the Administrative Agent
or the Lenders hereunder or thereunder.

 

“Maturity Date” means the earliest to occur of (a) September 26, 2014, (b) the
date of termination of the entire Revolving Credit Commitment pursuant to
Section 2.5, or (c) the date of termination of the Revolving Credit Commitment
pursuant to Section 8.2.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Credit Party or any ERISA Affiliate is
making, or is accruing an obligation to make, or has accrued an obligation to
make contributions within the preceding seven (7) years.

 

“Municipal Bonds” means bonds of state, city, county, municipality and other
public entities rated BBB- or higher by S&P and Baa3 or higher by Moody’s. 
“Short Term” Municipal Bonds are those with 5 years or less remaining until date
of maturity; all others are “Longer Term”.

 

“Mutual Funds” means investment companies regulated under the Investment Company
Act of 1940, except those regulated under Sections 4 and 26, that invest
primarily in money markets securities (“Money Market”), short or longer term US
government taxable or tax exempt bonds (“US Government”), short or longer term
taxable corporate bonds (“Corporate”), short or longer term, insured and single
state municipal bonds (“Municipal”), bonds that seek higher returns to compense
increased risk of investing in lower rated issuers (“High Yield”), equities of
US issuers in particular market capitalization segments (Large Cap, Mid Cap,
“Multi Cap” and Small Cap), bonds and/or equities of non-US issuers
(“International”) or worldwide including the US issuers (“Global”), or invest by
designs to track the performance of the S&P 500 index (“S&P Index”), to provide
both current income and growth potential (“Equity Income”), for balanced or
allocated portfolios of securities (“Balanced”), for particular sectors of the
economy (“Sector”) or for particular specialized traits associated with their
investments made (“Specialty”), and which have greater than $100,000,000.00 in
total assets under management and a minimum fair market value greater than or
equal to $4.00 per share except in the case of Money Market Mutual Funds which
shall have a minimum fair market value greater than or equal to $1.00. Leveraged
mutual funds and inverse or “bear market” mutual funds, non-networked funds,
funds organized under the laws of, and/or operated from within, countries other
than the United States of America, and face-amount certificate and management
companies are not included in the term in this context.

 

“National Securities Exchange” means the following securities exchanges
registered with the SEC as national securities exchanges in accordance with
Section 6 (a) of the Exchange Act:  NYSE Amex, LLC (formerly the American Stock
Exchange), BATS Exchange, Inc., BATS Y-Exchange, Inc., NASDAQ OMX BX, Inc.
(formerly the Boston Stock Exchange), C2 Options Exchange, Incorporated, Chicago
Board Options Exchange, Incorporated, Chicago Stock Exchange, Inc., EDGA
Exchange, Inc., EDGX Exchange, Inc., International Securities Exchange, LLC,
National Stock Exchange, Inc., The NASDAQ Stock Market LLC, New York Stock
Exchange, LLC, New York NYSE Arca, Inc., and NASDAQ OMX PHLX, Inc. (formerly the
Philadelphia Stock Exchange).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 11.2
and (ii) has been approved by the Required Lenders.

 

13

--------------------------------------------------------------------------------


 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Permitted Asset Disposition” means: (a) an Asset Disposition of all or
substantially all of the property, business or assets of the Credit Parties,
taken as a whole; or (b) an Asset Disposition of any Collateral that is not
permitted pursuant to Section 6.12.

 

“Notice of Account Designation” has the meaning assigned thereto in
Section 2.2(b).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2(a).

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in
Section 3.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.3(c).

 

“Obligations” means, collectively, (a) all amounts owing by the Credit Parties
to the Administrative Agent, any Lender or the Arranger pursuant to or in
connection with this Agreement or any other Loan Document or otherwise with
respect to any Loan including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent and any Lender incurred pursuant to this Agreement or any other Loan
Document), whether direct or indirect, absolute or contingent, liquidated or
unliquidated, now existing or hereafter arising hereunder or thereunder, (b) all
Obligations under a Hedge Agreement owed by any Credit Party to any Hedge Bank,
and (c) all Obligations under Cash Management Agreements owed by any Credit
Party to any Cash Management Bank,  together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, that with
respect to any Credit Party, “Obligations” shall exclude any Excluded Swap
Obligations with respect to such Credit Party.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 312(b)).

 

“Participant” has the meaning assigned thereto in Section 11.10(d).

 

14

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning specified in Section 11.10(e).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
any Credit Party or any ERISA Affiliate or (b) has at any time within the
preceding seven (7) years been maintained, funded or administered for the
employees of any Credit Party or any current or former ERISA Affiliates.

 

“Permitted Liens” means has the meaning assigned thereto in Section 7.1.

 

“Person” means any natural person, corporation, limited liability company,
trust, business trust, joint stock company, joint venture, association, company,
partnership, Governmental Authority or other entity.

 

“Plan” means, any employee benefit plan as defined in Section 3(3) of ERISA and
in respect of which any Credit Party or any Commonly Controlled Entity is (or,
if such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned thereto in Section 11.1(e).

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate.  Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such prime rate occurs.  The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Prohibited Transaction” has the meaning assigned thereto in Section 4975 of the
Code.

 

“Public Lenders” means certain “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the Guaranty under
Section 10.1 or the grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Credit Party that qualifies
at such time as an “eligible contract participant” under the Commodity Exchange
Act or any regulation promulgated thereunder and can cause another Person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Register” has the meaning assigned thereto in Section 11.10(c).

 

“Regulation U” means Regulation U of the Board, as amended, modified, succeeded
or replaced from time to time.

 

15

--------------------------------------------------------------------------------


 

“Regulation X” means Regulation X of the Board, as amended, modified, succeeded
or replaced from time to time.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of such term as used in
Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived.

 

“Required Lenders” means, as of any date of determination, Lenders holding at
least 66 2/3% of the Total Credit Exposure.  The Total Credit Exposure of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time.

 

“Requirement of Law” means, as to any Person, (a) the articles or certificate of
incorporation, by-laws or other organizational or governing documents of such
Person, and (b) all international, foreign, federal, state and local laws,
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including,
without limitation, the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority (in each case whether or not having the force of
law); in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, treasurer or assistant treasurer
of such Person or any other officer of such Person reasonably acceptable to the
Administrative Agent.  Any document delivered hereunder or under any other Loan
Document that is signed by a Responsible Officer of a Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

 

“Revolving Credit Commitment” means (a) as to any Lender, the obligation of such
Lender to make Revolving Credit Loans to the account of the Borrower hereunder
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender’s name on the Register, as such amount may
be modified at any time or from time to time pursuant to the terms hereof
(including, without limitation, Section 3.13) and (b) as to all Lenders, the
aggregate commitment of all Lenders to make Revolving Credit Loans, as such
amount may be modified at any time or from time to time pursuant to the terms
hereof (including, without limitation, Section 3.13).  The aggregate Revolving
Credit Commitment of all the Lenders on the Closing Date shall be $75,000,000.

 

“Revolving Credit Commitment Percentage” means, as to any Lender at any time,
the ratio of (a) the amount of the Revolving Credit Commitment of such Lender to
(b) the Revolving Credit Commitment of all the Lenders.

 

“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 3.13).

 

16

--------------------------------------------------------------------------------


 

“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing the Revolving Credit Loans made by such Lender,
substantially in the form attached as Exhibit A, and any amendments, supplements
and modifications thereto, any substitutes therefor, and any replacements,
restatements, renewals or extension thereof, in whole or in part.

 

“Revolving Credit Outstandings” means the aggregate outstanding principal amount
of Revolving Credit Loans after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans occurring on such date.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

“Sanctioned Entity” means (a) a Sanctioned Country, (b) the government (or an
agency of the government of a Sanctioned Country), (c) an organization directly
or indirectly controlled by a Sanctioned Country or its government, or (d) a
Person or natural person resident in or determined to be resident in a
Sanctioned Country.

 

“Sanctioned Person” means a Person named on the list of “Specially Designated
Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Credit Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any Hedge Agreement, in each case that is
entered into by and between any Credit Party and any Hedge Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Credit Party under
(i) any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Hedge Banks, the Cash Management Banks, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 9.5, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.

 

“Securities Account” shall have the meaning set forth in the Security Agreement.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC thereunder.

 

17

--------------------------------------------------------------------------------


 

“Security Agreement” means the security agreement of even date herewith executed
by the Borrower in favor of the Administrative Agent, for the ratable benefit of
the Secured Parties, which shall be in form and substance acceptable to the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Security Documents” means the collective reference to the Security Agreement,
the Control Agreement and each other agreement or writing pursuant to which any
Credit Party purports to pledge or grant a security interest in any property or
assets securing the Secured Obligations or any such Person purports to guaranty
the payment and/or performance of the Secured Obligations, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

 

“Single Employer Plan” means any Plan (other than a Multiemployer Plan), which
is subject to the provisions of Section 302 or Title IV of ERISA or Sections 412
and 430 of the Code.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Specified Credit Party” means each Credit Party that is, at the time on which
the relevant Guaranty or grant of the relevant security interest under the Loan
Documents by such Credit Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.

 

“Subordinated Debt” means any Indebtedness incurred by any Credit Party which by
its terms is specifically subordinated in right of payment to the prior payment
of the Obligations and contains subordination and other terms acceptable to the
Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Capital Stock having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency).  Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

18

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Revolving Credit Commitments and Revolving Credit Outstandings of such Lender at
such time.

 

“Trading with the Enemy Act” shall have the meaning set forth in
Section 5.18(a).

 

“Transactions” means, collectively, the closing of this Agreement and the other
Loan Documents (including, without limitation, the initial borrowings under the
Loan Documents and the payment of fees and expenses in connection with all of
the foregoing).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

“United States” means the United States of America.

 

“US Government Obligations” means US Treasury Bills, US Treasury Bonds and
Notes, US Government Zero Coupon Bonds, Government National Mortgage Association
fixed income securities and U.S. Government sponsored enterprise (Federal Home
Loan Banks, Federal National Mortgage Association, Federal Home Loan Mortgage
Corporation, Government National Mortgage Association, Federal Farm Credit
Banks, and Federal Agricultural Mortgage Corporation) fixed income securities. 
“Short Term” US Government Obligations are those with 5 years or less remaining
until date of maturity; all others are “Longer Term”.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.11(f).

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

“Wells Fargo Deposits” means acceptable certificates of deposit and savings
accounts of Wells Fargo, in the Collateral Account or otherwise directly pledged
as Collateral.  Wells Fargo Command accounts, 7-day CD’s, callable CD’s, demand
deposit, money market and uninsured deposit accounts of any kind, brokered and
market linked certificates of deposit, and deposits or accounts of any other
financial institution are not included in the term in this context.

 

“Wells Fargo Market Linked Certificates of Deposit” or “WFMLCD” means FDIC
insured and CUSIP numbered certificates of deposit issued by Wells Fargo which
provide at maturity the return of the entire original deposit amount and an
interest payment based on performance of a specified market measure during the
term thereof, which may be liquidated at any time without penalty or fee, which
are not subject to any lock up periods, and which have no more than 96 months
remaining until maturity.  Market linked certificates of deposit not FDIC
insured, lacking a CUSIP number, of issuers other than Wells Fargo, returning
only some portion of the original deposit amount, or subject to liquidation fees
or penalties or lock up periods of any kind, are not included in the term in
this context.

 

“Wells Fargo Market Linked Notes” or “WFMLN” means CUSIP numbered notes issued
by Wells Fargo & Company which provide at maturity the return of the entire
original principal amount and

 

19

--------------------------------------------------------------------------------


 

an interest payment based on performance of a specified market measure during
the term thereof, which may be liquidated at any time without penalty or fee,
which are not subject to any lock up periods, and which have no more than 96
months remaining until maturity.  Market linked notes lacking a CUSIP number, of
issuers other than Wells Fargo & Company, returning only a portion of the
original principal amount, or subject to liquidation fees or penalties or lock
up periods of any kind, are not included in the term in this context.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

Section 1.2                                   Other Definitions and Provisions. 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (j) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including” and (k) Section headings herein and in the other Loan Documents
are included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

Section 1.3                                   Accounting Terms.  All accounting
terms not specifically or completely defined herein shall be construed, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared, in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 6.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 11.9).

 

Section 1.4                                   UCC Terms.  Terms defined in the
UCC in effect on the Closing Date and not otherwise defined herein shall, unless
the context otherwise indicates, have the meanings provided by those
definitions.  Subject to the foregoing, the term “UCC” refers, as of any date of
determination, to the UCC then in effect.

 

Section 1.5                                   Rounding.  Any financial ratios
required to be maintained by the Borrower pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).

 

Section 1.6                                   References to Agreement and Laws. 
Unless otherwise expressly provided herein, (a) references to formation
documents, governing documents, agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments,

 

20

--------------------------------------------------------------------------------


 

restatements, extensions, supplements and other modifications thereto, but only
to the extent that such amendments, restatements, extensions, supplements and
other modifications are not prohibited by any Loan Document; and (b) references
to any Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

 

Section 1.7                                   Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

Section 1.8                                   Guaranty Obligations.  Unless
otherwise specified, the amount of any Guaranty Obligation shall be the lessor
of the principal amount of the obligations guaranteed and still outstanding and
the maximum amount for which the guaranteeing Person may be liable pursuant to
the terms of the instrument embodying such Guaranty Obligation.

 

ARTICLE II

 

REVOLVING CREDIT FACILITY

 

Section 2.1                                   Revolving Credit Loans.  Subject
to the terms and conditions of this Agreement (including Section 6.12) and the
other Loan Documents, and in reliance upon the representations and warranties
set forth herein, each Lender severally agrees to make Revolving Credit Loans to
the Borrower from time to time from the Closing Date through, but not including,
the Maturity Date as requested by the Borrower in accordance with the terms of
Section 2.2; provided, that (a) the Revolving Credit Outstandings shall not
exceed the lesser of (i) the Revolving Credit Commitment and (ii) Margin Value
of the Collateral and (b) the Revolving Credit Outstandings of any Lender shall
not at any time exceed such Lender’s Revolving Credit Commitment.  Each
Revolving Credit Loan by a Lender shall be in a principal amount equal to such
Revolving Lender’s Revolving Credit Commitment Percentage of the aggregate
principal amount of Revolving Credit Loans requested on such occasion.  Subject
to the terms and conditions hereof, the Borrower may borrow, repay and reborrow
Revolving Credit Loans hereunder until the Maturity Date.

 

Section 2.2                                   Procedure for Advances of
Revolving Credit Loans.

 

(a)                                 Requests for Borrowing.  The Borrower shall
give the Administrative Agent irrevocable prior written notice substantially in
the form of Exhibit B (a “Notice of Borrowing”) not later than 10:00 a.m. on the
same Business Day of its intention to borrow, specifying (i) the date of such
borrowing, which shall be a Business Day, (ii) the amount of such borrowing,
which shall be in an aggregate principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof and (iii) whether the Loans are to be
LIBOR Rate Loans or Base Rate Loans.  A Notice of Borrowing received after
10:00 a.m. shall be deemed received on the next Business Day.  The
Administrative Agent shall promptly notify the Lenders of each Notice of
Borrowing.

 

(b)                                 Disbursement of Revolving Credit Loans.  Not
later than 1:00 p.m. on the proposed borrowing date, each Lender will make
available to the Administrative Agent, for the account of the Borrower, at the
office of the Administrative Agent in funds immediately available to the
Administrative Agent, such Lender’s Revolving Credit Commitment Percentage of
the Revolving Credit Loans to be made on such borrowing date.  The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of each borrowing requested pursuant to this Section 2.2 in immediately
available funds by crediting or wiring such proceeds to the deposit account of
the Borrower identified in the most recent notice substantially in the form
attached as Exhibit C (a “Notice of Account Designation”) delivered by the
Borrower to the Administrative Agent or as may be otherwise agreed upon by the
Borrower and the

 

21

--------------------------------------------------------------------------------


 

Administrative Agent from time to time.  Subject to Section 3.7 hereof, the
Administrative Agent shall not be obligated to disburse the portion of the
proceeds of any Revolving Credit Loan requested pursuant to this Section 2.2 to
the extent that any Lender has not made available to the Administrative Agent
its Revolving Credit Commitment Percentage of such Loan.

 

Section 2.3                                   Repayment and Prepayment of
Revolving Credit Loans.

 

(a)                                 Repayment on Termination Date.  The Borrower
hereby agrees to repay the outstanding principal amount of all Revolving Credit
Loans in full on the Maturity Date, together, with all accrued but unpaid
interest thereon.

 

(b)                                 Mandatory Prepayments.  If at any time the
Revolving Credit Outstandings exceed the Revolving Credit Commitment, the
Borrower agrees to repay immediately upon notice from the Administrative Agent,
by payment to the Administrative Agent for the account of the Lenders,
Extensions of Credit in an amount equal to such excess with each such repayment
applied to the principal amount of outstanding Revolving Credit Loans.

 

(c)                                  Optional Prepayments.  The Borrower may at
any time and from time to time prepay Revolving Credit Loans, in whole or in
part, with irrevocable prior written notice to the Administrative Agent
substantially in the form attached as Exhibit D (a “Notice of Prepayment”) given
not later than 10:00 a.m. on the same Business Day, specifying the date and
amount of prepayment and whether the prepayment is of LIBOR Rate Loans, Base
Rate Loans or a combination thereof, and, if of a combination thereof, the
amount allocable to each.  Upon receipt of such notice, the Administrative Agent
shall promptly notify each Lender.  If any such notice is given, the amount
specified in such notice shall be due and payable on the date set forth in such
notice.  Partial prepayments shall be in an aggregate amount of $1,000,000 or a
whole multiple of $1,000,000 in excess thereof.  A Notice of Prepayment received
after 10:00 a.m. shall be deemed received on the next Business Day.  Each such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 3.9 hereof.

 

(d)                                 Limitation on Prepayment of LIBOR Rate
Loans.  The Borrower may not prepay any LIBOR Rate Loan on any day other than on
the last day of the Interest Period applicable thereto unless such prepayment is
accompanied by any amount required to be paid pursuant to Section 3.9 hereof.

 

(e)                                  Hedge Agreements.  No repayment or
prepayment pursuant to this Section 2.3 shall affect any of the Borrower’s
obligations under any Hedge Agreement.

 

Section 2.4                                   Permanent Reduction of the
Revolving Credit Commitment.

 

(a)                                 Voluntary Reduction.  The Borrower shall
have the right at any time and from time to time, upon at least five
(5) Business Days prior written notice to the Administrative Agent, to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $1,000,000 or any
whole multiple of $1,000,000 in excess thereof.  Any reduction of the Revolving
Credit Commitment shall be applied to the Revolving Credit Commitment of each
Lender according to its Revolving Credit Commitment Percentage.  All commitment
fees accrued until the effective date of any termination of the Revolving Credit
Commitment shall be paid on the effective date of such termination.

 

22

--------------------------------------------------------------------------------


 

(b)                                 Corresponding Payment.  Each permanent
reduction permitted pursuant to this Section 2.4 shall be accompanied by a
payment of principal sufficient to reduce the aggregate outstanding Revolving
Credit Loans after such reduction to the Revolving Credit Commitment as so
reduced.  Any reduction of the Revolving Credit Commitment to zero shall be
accompanied by payment of all outstanding Revolving Credit Loans and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility.  If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 3.9 hereof.

 

Section 2.5                                   Termination of Revolving Credit
Facility.  The Revolving Credit Facility and the Revolving Credit Commitments
shall terminate on the Maturity Date.

 

ARTICLE III

 

GENERAL LOAN PROVISIONS

 

Section 3.1                                   Interest.

 

(a)                                 Interest Rate Options.  Subject to the
provisions of this Section 3.1, at the election of the Borrower, Revolving
Credit Loans shall bear interest at (A) the Base Rate plus the Applicable Margin
or (B) the LIBOR Rate plus the Applicable Margin.  The Borrower shall select the
rate of interest applicable to any Loan at the time a Notice of Borrowing is
given or at the time a Notice of Conversion/Continuation is given pursuant to
Section 3.2.  Any Loan or any portion thereof as to which the Borrower has not
duly specified an interest rate as provided herein shall be deemed a Base Rate
Loan.

 

(b)                                 Interest Periods.  In connection with each
LIBOR Rate Loan, the Interest Period shall be a period of one (1) month;
provided that:

 

(i)                                     the Interest Period shall commence on
the date of advance of or conversion to any LIBOR Rate Loan and, in the case of
immediately successive Interest Periods, each successive Interest Period shall
commence on the date on which the immediately preceding Interest Period expires;

 

(ii)                                  if any Interest Period would otherwise
expire on a day that is not a Business Day, such Interest Period shall expire on
the next succeeding Business Day; provided, that if any Interest Period with
respect to a LIBOR Rate Loan would otherwise expire on a day that is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the immediately
preceding Business Day;

 

(iii)                               any Interest Period with respect to a LIBOR
Rate Loan that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the relevant
calendar month at the end of such Interest Period;

 

(iv)                              no Interest Period shall extend beyond the
Maturity Date; and

 

(v)                                 there shall be no more than four
(4) Interest Period in effect at any time.

 

23

--------------------------------------------------------------------------------


 

(c)                                  Default Rate.  Subject to Section 8.3,
(i) immediately upon the occurrence and during the continuance of an Event of
Default under Section 8.1(a), (f), (i) or (j), or (ii) at the election of the
Required Lenders, upon the occurrence and during the continuance of any other
Event of Default, (A) the Borrower shall no longer have the option to request
LIBOR Rate Loans, (B) all outstanding LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans, (C) all outstanding Base Rate Loans and other Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document and (D) all accrued and unpaid
interest shall be due and payable on demand of the Administrative Agent. 
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

 

(d)                                 Interest Payment and Computation.  Interest
on each Base Rate Loan shall be due and payable in arrears on the last Business
Day of each calendar month commencing October 31, 2013; and interest on each
LIBOR Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto.  All computations of interest for Base Rate Loans when the
Base Rate is determined by the Prime Rate shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest provided hereunder shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year).

 

(e)                                  Maximum Rate.  In no contingency or event
whatsoever shall the aggregate of all amounts deemed interest under this
Agreement charged or collected pursuant to the terms of this Agreement exceed
the highest rate permissible under any Applicable Law which a court of competent
jurisdiction shall, in a final determination, deem applicable hereto.  In the
event that such a court determines that the Lenders have charged or received
interest hereunder in excess of the highest applicable rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
Applicable Law and the Lenders shall at the Administrative Agent’s option
(i) promptly refund to the Borrower any interest received by the Lenders in
excess of the maximum lawful rate or (ii) apply such excess to the principal
balance of the Obligations on a pro rata basis.  It is the intent hereof that
the Borrower not pay or contract to pay, and that neither the Administrative
Agent nor any Lender receive or contract to receive, directly or indirectly in
any manner whatsoever, interest in excess of that which may be paid by the
Borrower under Applicable Law.

 

Section 3.2                                   Notice and Manner of Conversion or
Continuation of Loans.  Provided that no Default or Event of Default has
occurred and is then continuing, the Borrower shall have the option to
(a) convert at any time following the Closing Date all or any portion of any
outstanding Base Rate Loans in a principal amount equal to $1,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b) upon the expiration of any Interest Period, (i) convert all or any part
of its outstanding LIBOR Rate Loans in a principal amount equal to $1,000,000 or
a whole multiple of $1,000,000 in excess thereof into Base Rate Loans or
(ii) continue such LIBOR Rate Loans as LIBOR Rate Loans.  Whenever the Borrower
desires to convert or continue Loans as provided above, the Borrower shall give
the Administrative Agent irrevocable prior written notice substantially in the
form attached as Exhibit E (a “Notice of Conversion/Continuation”) not later
than 10:00 a.m. on the day on

 

24

--------------------------------------------------------------------------------


 

which a proposed conversion or continuation of such Loan is to be effective
specifying (A) the Loans to be converted or continued, and, in the case of any
LIBOR Rate Loan to be converted or continued, the last day of the Interest
Period therefor, (B) the effective date of such conversion or continuation
(which shall be a Business Day), (C) the principal amount of such Loans to be
converted or continued, and (D) the Interest Period to be applicable to such
converted or continued LIBOR Rate Loan.  The Administrative Agent shall promptly
notify the affected Lenders of such Notice of Conversion/Continuation.

 

Section 3.3                                   Fees.

 

(a)                                 Commitment Fee.  Commencing on the Closing
Date, subject to Section 3.14(a)(iii), the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable
commitment fee (the “Commitment Fee”) at a rate per annum equal to 0.06% on the
average daily unused portion of the Revolving Credit Commitment of the Lenders
(other than the Defaulting Lenders, if any).  The Commitment Fee shall be
payable in arrears on the last Business Day of each calendar month during the
term of this Agreement commencing October 31, 2013 and ending on the date upon
which all Obligations (other than contingent indemnification and expense
reimbursement obligations not then due or asserted) arising under the Revolving
Credit Facility shall have been indefeasibly and irrevocably paid and satisfied
in full and the Revolving Credit Commitment has been terminated.  Such
Commitment Fee shall be distributed by the Administrative Agent to the Lenders
(other than any Defaulting Lender) pro rata in accordance with such Lenders’
respective Revolving Credit Commitment Percentages.

 

(b)                                 Other Fees.  The Borrower shall pay to the
Lenders such fees, if any, as shall have been separately agreed upon in writing
in the amounts and at the times so specified.

 

Section 3.4                                   Manner of Payment.

 

(a)                                 Sharing of Payments.  Each payment by the
Borrower on account of the principal of or interest on the Loans or of any fee,
commission or other amounts payable to the Lenders under this Agreement shall be
made not later than 1:00 p.m. on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders entitled to such payment in Dollars, in immediately
available funds and shall be made without any set off, counterclaim or deduction
whatsoever.  Any payment received after such time but before 2:00 p.m. on such
day shall be deemed a payment on such date for the purposes of Section 8.1, but
for all other purposes shall be deemed to have been made on the next succeeding
Business Day.  Any payment received after 2:00 p.m. shall be deemed to have been
made on the next succeeding Business Day for all purposes.  Upon receipt by the
Administrative Agent of each such payment, the Administrative Agent shall
distribute to each such Lender at its address for notices set forth herein its
Revolving Credit Commitment Percentage (or other applicable share as provided
herein) of such payment and shall wire advice of the amount of such credit to
each Lender.  Each payment to the Administrative Agent of Administrative Agent’s
fees or expenses shall be made for the account of the Administrative Agent and
any amount payable to any Lender under Sections 3.9, 3.10, 3.11 or 11.3 shall be
paid to the Administrative Agent for the account of the applicable Lender. 
Subject to Section 3.1(b)(ii), if any payment under this Agreement shall be
specified to be made upon a day which is not a Business Day, it shall be made on
the next succeeding day which is a Business Day and such extension of time shall
in such case be included in computing any interest if payable along with such
payment.

 

(b)                                 Defaulting Lenders.  Notwithstanding the
foregoing clause (a), if there exists a Defaulting Lender each payment by the
Borrower to such Defaulting Lender hereunder shall be applied in accordance with
Section 3.14(a).

 

25

--------------------------------------------------------------------------------


 

Section 3.5                                   Evidence of Indebtedness.  The
Extensions of Credit made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Extensions of Credit made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Revolving Credit Note which shall evidence
such Lender’s Revolving Credit Loans in addition to such accounts or records. 
Each Lender may attach schedules to its Revolving Credit Notes and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

Section 3.6                                   Adjustments.  If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of or interest on any of its Loans or other
obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such obligations (other than pursuant to Sections 3.9, 3.10, 3.11 or 11.3)
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that

 

(i)                                     if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and

 

(ii)                                  the provisions of this paragraph shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any of its Subsidiaries (as to which the provisions of this
paragraph shall apply).

 

Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

 

Section 3.7                                   Obligations of Lenders.

 

(a)                                 Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such borrowing, the Administrative Agent may assume that such Lender has made
such share available on such date in accordance with Section 2.2(b) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender

 

26

--------------------------------------------------------------------------------


 

has not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans.  If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing.  Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(b)                                 Nature of Obligations of Lenders Regarding
Extensions of Credit.  The obligations of the Lenders under this Agreement to
make the Loans are several and are not joint or joint and several.  The failure
of any Lender to make available its Revolving Credit Commitment Percentage of
any Loan requested by the Borrower shall not relieve it or any other Lender of
its obligation, if any, hereunder to make its Revolving Credit Commitment
Percentage of such Loan available on the borrowing date, but no Lender shall be
responsible for the failure of any other Lender to make its Revolving Credit
Commitment Percentage of such Loan available on the borrowing date.

 

Section 3.8                                   Changed Circumstances.

 

(a)                                 Circumstances Affecting LIBOR Rate
Availability.  In connection with any request for a LIBOR Rate Loan or a Base
Rate Loan as to which the interest rate is determined with reference to LIBOR or
a conversion to or continuation thereof, if for any reason (i) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that Dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Loan, (ii) the Administrative Agent shall determine
(which determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for ascertaining the LIBOR Rate for
such Interest Period with respect to a proposed LIBOR Rate Loan or any Base Rate
Loan as to which the interest rate is determined with reference to LIBOR or
(iii) the Required Lenders shall determine (which determination shall be
conclusive and binding absent manifest error) that the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of making or maintaining
such Loans during such Interest Period, then the Administrative Agent shall
promptly give notice thereof to the Borrower.  Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make LIBOR Rate Loans or Base Rate Loans
as to which the interest rate is determined with reference to LIBOR and the
right of the Borrower to convert any Loan to or continue any Loan as a LIBOR
Rate Loan or a Base Rate Loan as to which the interest rate is determined with
reference to LIBOR shall be suspended, and (x) in the case of LIBOR Rate Loans,
the Borrower shall either (A) repay in full (or cause to be repaid in full) the
then outstanding principal amount of each such LIBOR Rate Loan together with
accrued interest thereon (subject to Section 3.1(d)), on the last day of the
then current Interest Period applicable to such LIBOR Rate Loan; or (B) convert
the then outstanding principal amount of each such LIBOR Rate Loan to a Base
Rate Loan as to which the interest rate is not determined by

 

27

--------------------------------------------------------------------------------


 

reference to LIBOR as of the last day of such Interest Period; or (y) in the
case of Base Rate Loans as to which the interest rate is determined by reference
to LIBOR, the Borrower shall convert the then outstanding principal amount of
each such Loan to a Base Rate Loan as to which the interest rate is not
determined by reference to LIBOR as of the last day of such Interest Period.

 

(b)                                 Laws Affecting LIBOR Rate Availability.  If,
after the date hereof, the introduction of, or any change in, any Applicable Law
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any of the Lenders
(or any of their respective Lending Offices) with any request or directive
(whether or not having the force of law) of any such Governmental Authority,
central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan or any Base Rate
Loan as to which the interest rate is determined by reference to LIBOR, such
Lender shall promptly give notice thereof to the Administrative Agent and the
Administrative Agent shall promptly give notice to the Borrower and the other
Lenders.  Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, (i) the obligations of the Lenders to make
LIBOR Rate Loans or Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, and the right of the Borrower to convert any Loan to a
LIBOR Rate Loan or continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as
to which the interest rate is determined by reference to LIBOR shall be
suspended and thereafter the Borrower may select only Base Rate Loans as to
which the interest rate is not determined by reference to LIBOR hereunder,
(ii) all Base Rate Loans shall cease to be determined by reference to LIBOR and
(iii) if any of the Lenders may not lawfully continue to maintain a LIBOR Rate
Loan to the end of the then current Interest Period applicable thereto, the
applicable Loan shall immediately be converted to a Base Rate Loan as to which
the interest rate is not determined by reference to LIBOR for the remainder of
such Interest Period.

 

Section 3.9                                   Indemnity.  The Borrower hereby
indemnifies each of the Lenders against any loss or expense (including any loss
or expense arising from the liquidation or reemployment of funds obtained by it
to maintain a LIBOR Rate Loan or from fees payable to terminate the deposits
from which such funds were obtained) which may arise or be attributable to each
Lender’s obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any Loan (a) as a consequence of any failure by the
Borrower to make any payment when due of any amount due hereunder in connection
with a LIBOR Rate Loan, (b) due to any failure of the Borrower to borrow,
continue or convert on a date specified therefor in a Notice of Borrowing or
Notice of Conversion/Continuation or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan on a date other than the last day of the
Interest Period therefor.  The amount of such loss or expense shall be
determined, in the applicable Lender’s sole discretion, based upon the
assumption that such Lender funded its Revolving Credit Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical.  A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error.

 

28

--------------------------------------------------------------------------------


 

Section 3.10                            Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or advances,
loans or other credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBOR Rate);

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto, or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan (or of maintaining its obligation to make any such Loan),
or to increase the cost to such Lender, or to reduce the amount of any sum
received or receivable by such Lender or such other Recipient hereunder (whether
of principal, interest or any other amount) then, upon written request of such
Lender or other Recipient, the Borrower shall promptly pay to any such Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Revolving Credit
Commitment of such Lender or the Loans made by such Lender to a level below that
which such Lender or such Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time upon written request of such Lender the Borrower shall
promptly pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered. 
It is acknowledged that this Agreement is being entered into by the Lenders on
the understanding that the Lenders will not be required to maintain capital
against their Revolving Credit Commitment under current Applicable Laws,
regulations and regulatory guidelines.  In the event the Lenders shall be
advised by any Governmental Authority or shall otherwise determine on the basis
of pronouncements of any Governmental Authority that such understanding is
incorrect, it is agreed that the Lenders will be entitled to make claims under
this Section 3.10 (each such claim to be made within a reasonable period of time
after the period to which it relates) based upon market requirements prevailing
on the date hereof for commitments under comparable credit facilities against
which capital is required to be maintained.

 

(c)                                  Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section 3.10 and delivered to the Borrower,
shall be

 

29

--------------------------------------------------------------------------------


 

conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(d)                                 Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to this Section 3.10 shall
not constitute a waiver of such Lender’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender pursuant
to this Section 3.10 for any increased costs incurred or reductions suffered
more than nine (9) months prior to the date that such Lender notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s intention to claim compensation therefor (except that if
the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

Section 3.11                            Taxes.

 

(a)                                 [Reserved].

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Credit Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.11) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding of Indemnified Taxes been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Credit Parties.  The
Credit Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.11) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Evidence of Payments.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Borrower to a Governmental Authority, such Credit Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

30

--------------------------------------------------------------------------------


 

(f)                                   Status of Lenders.

 

(i)                                     Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Sections 3.11(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Borrower,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x)

 

31

--------------------------------------------------------------------------------


 

a certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

32

--------------------------------------------------------------------------------


 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund (including any application or carryover of such refund amount to reduce
any amount otherwise payable to the refunding Governmental Authority) of any
Taxes as to which it has been indemnified pursuant to this Section 3.11
(including by the payment of additional amounts pursuant to this Section 3.11),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 3.11 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                 Indemnification of the Administrative
Agent.  Each Lender shall severally indemnify the Administrative Agent within
ten (10) days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that any Credit Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.10(e) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h). The agreements in
paragraph (h) shall survive the resignation and/or replacement of the
Administrative Agent.

 

(i)                                     Survival.  Each party’s obligations
under this Section 3.11 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Revolving Credit Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

 

Section 3.12                            Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.10, or requires the Borrower
to pay additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such

 

33

--------------------------------------------------------------------------------


 

designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.10 or Section 3.11, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.10, or if the Borrower is required to pay
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.10), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.10 or
3.11) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)                                     the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.10;

 

(ii)                                  such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 3.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);

 

(iii)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.10 or payments required to be made
pursuant to Section 3.11, such assignment will result in a reduction in such
compensation or payments thereafter;

 

(iv)                              such assignment does not conflict with
Applicable Law; and

 

(v)                                 in the case of any assignment resulting
from  a Lender becoming a Non-Consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 3.13                            Incremental Loans.

 

(a)                                 At any time, the Borrower may by written
notice to the Administrative Agent elect to request one or more increases in the
Revolving Credit Commitments, an “Incremental Revolving Credit Commitment”) to
make incremental revolving credit loans (any such increase, an “Incremental
Revolving Credit Increase” and, the loans made pursuant to such Incremental
Revolving Credit Increase, the “Incremental Loans”);

 

34

--------------------------------------------------------------------------------


 

provided that (1) the total aggregate amount for all such Incremental Revolving
Credit Commitments shall not (as of any date of incurrence thereof) exceed
$75,000,000 and (2) the total aggregate amount for each Incremental Revolving
Credit Commitment shall not be less than a minimum principal amount of
$25,000,000 or, if less, the remaining amount permitted pursuant to the
foregoing clause (1).  Each such notice shall specify the date (each, an
“Increased Amount Date”) on which the Borrower proposes that any Incremental
Revolving Credit Commitment shall be effective, which shall be a date not less
than fifteen (15) Business Days after the date on which such notice is delivered
to Administrative Agent.  The Borrower may invite any Lender, any Affiliate of
any Lender and/or any Approved Fund, and/or any other Person reasonably
satisfactory to the Administrative Agent, to provide an Incremental Revolving
Credit Commitment (any such Person, an “Incremental Lender”).  Any Lender or any
Incremental Lender offered or approached to provide all or a portion of any
Incremental Revolving Credit Commitment may elect or decline, in its sole
discretion, to provide such Incremental Revolving Credit Commitment.  Any
Incremental Revolving Credit Commitment shall become effective as of such
Increased Amount Date; provided that:

 

(A)                               no Default or Event of Default shall exist on
such Increased Amount Date before or after giving effect to any Incremental
Revolving Credit Commitment;

 

(B)                               the proceeds of any Incremental Loans  shall
be used for general corporate purposes of the Borrower and its Subsidiaries;

 

(C)                               each Incremental Revolving Credit Commitment
(and the Incremental Loans made thereunder) shall constitute Obligations of the
Borrower and shall be secured and guaranteed with the other Extensions of Credit
on a pari passu basis;

 

(D)                               in the case of each Incremental Revolving
Credit Increase (the terms of which shall be set forth the relevant Lender
Joinder Agreement):

 

(x)                                 such Incremental Revolving Credit Increase
shall mature on the Maturity Date, shall bear interest at an interest rate as
agreed by the parties at that time and otherwise shall be subject to the same
terms and conditions as the Revolving Credit Loans;

 

(y)                                 the outstanding Revolving Credit Loans will
be reallocated by the Administrative Agent on the applicable Increased Amount
Date among the Lenders (including the Incremental Lenders providing such
Incremental Revolving Credit Increase) in accordance with their revised
Revolving Credit Commitment Percentages (and the Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 3.9 in
connection with such reallocation as if such reallocation were a repayment); and

 

35

--------------------------------------------------------------------------------


 

(z)                                  except as provided above, all of the other
terms and conditions applicable to such Incremental Revolving Credit Increase
shall, except to the extent otherwise provided in this Section 3.13, be
identical to the terms and conditions applicable to the Revolving Credit
Facility;

 

(E)                                such Incremental Revolving Credit Commitments
shall be effected pursuant to one or more Lender Joinder Agreements executed and
delivered by the Borrower, the Administrative Agent and the applicable
Incremental Lenders (which Lender Joinder Agreement may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 3.13); and

 

(F)                                 the Borrower shall deliver or cause to be
delivered any customary legal opinions or other documents (including, without
limitation, a resolution duly adopted by the board of directors (or equivalent
governing body) of each Credit Party authorizing such Incremental Loan)
reasonably requested by Administrative Agent in connection with any such
transaction.

 

(b)                                 The Incremental Lenders shall be included in
any determination of the Required Lenders, and the Incremental Lenders will not
constitute a separate voting class for any purposes under this Agreement.

 

(c)                                  On any Increased Amount Date on which any
Incremental Revolving Credit Increase becomes effective, subject to the
foregoing terms and conditions, each Incremental Lender with an Incremental
Revolving Credit Commitment shall become a Lender hereunder with respect to such
Incremental Revolving Credit Commitment.

 

Section 3.14                            Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
Required Lenders.

 

(ii)                                  Defaulting Lender Waterfall. Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article VIII or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 11.4 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations

 

36

--------------------------------------------------------------------------------


 

with respect to Loans under this Agreement; fourth, to the payment of any
amounts owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (1) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (2) such Loans were made at a
time when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the Revolving Credit Commitments. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                               Certain Fees.  No Defaulting Lender shall be
entitled to receive any Commitment Fee for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
Revolving Credit Commitments under the Revolving Credit Facility, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

ARTICLE IV

 

CONDITIONS OF CLOSING AND BORROWING

 

Section 4.1                                   Conditions to Closing and Initial
Extensions of Credit.  The obligation of the Lenders to close this Agreement and
to make the initial Loans, if any, is subject to the satisfaction of each of the
following conditions:

 

(a)                                 Executed Loan Documents.  This Agreement, a
Revolving Credit Note in favor of each Lender requesting a Revolving Credit Note
(if requested thereby) and the Security Documents, together with any other
applicable Loan Documents, shall have been duly authorized, executed and
delivered to the Administrative Agent by the parties thereto, shall be in full
force and effect and no Default or Event of Default shall exist hereunder or
thereunder.

 

37

--------------------------------------------------------------------------------


 

(b)                                 Closing Certificates; Etc.  The
Administrative Agent shall have received each of the following in form and
substance reasonably satisfactory to the Administrative Agent:

 

(i)                                     Officer’s Certificate.  A certificate
from a Responsible Officer of the Borrower to the effect that (A) all
representations and warranties of the Credit Parties contained in this Agreement
and the other Loan Documents are true and correct in all material respects
(except to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects); (B) none
of the Credit Parties is in violation of any of the covenants contained in this
Agreement and the other Loan Documents; (C) after giving effect to the
Transactions, no Default or Event of Default has occurred and is continuing;
(D) since December 31, 2012, no event has occurred or condition arisen, either
individually or in the aggregate, that could reasonably be expected to have a
Material Adverse Effect; and (E) each of the Credit Parties, as applicable, has
satisfied each of the conditions set forth in Section 4.1 and Section 4.2.

 

(ii)                                  Certificate of Secretary of each Credit
Party.  A certificate of a Responsible Officer of each Credit Party
substantially in the form attached as Exhibit J certifying as to the incumbency
and genuineness of the signature of each officer of such Credit Party executing
Loan Documents to which it is a party and certifying that attached thereto is a
true, correct and complete copy of (A) the articles or certificate of
incorporation or formation of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation or formation, (B) the bylaws or other governing
document of such Credit Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Credit
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) the certificate required to be
delivered pursuant to Section 4.1(b)(iii).

 

(iii)                               Certificates of Good Standing.  A
certificate as of a recent date of the good standing of each Credit Party under
the laws of its jurisdiction of organization.

 

(iv)                              Opinions of Counsel.  Favorable opinions of
counsel to the Credit Parties addressed to the Administrative Agent and the
Lenders with respect to the Credit Parties, the Loan Documents and such other
matters as the Lenders shall reasonably request (which such opinions shall
expressly permit reliance by permitted successors and assigns of the addressees
thereof).

 

(c)                                  Personal Property Collateral.

 

(i)                                     Filings and Recordings.  The
Administrative Agent shall have received all filings and recordations that are
necessary to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral.

 

(ii)                                  Lien Search.  The Administrative Agent
shall have received the results of a Lien search, in form and substance
reasonably satisfactory thereto, made against the Credit Parties (A) under the
UCC as in effect in each jurisdiction in which filings or recordations under the
UCC should be made to evidence or perfect security interests in all assets of
such Credit Party, indicating that the Collateral is free and clear of any Lien
(except for Permitted Liens) and (B) regarding judgments and taxes.

 

38

--------------------------------------------------------------------------------


 

(d)                                 Consents; Defaults.

 

(i)                                     Governmental and Third Party Approvals. 
The Credit Parties shall have received all material governmental, shareholder
and third party consents and approvals necessary (or any other material consents
as determined in the reasonable discretion of the Administrative Agent) in
connection with the transactions contemplated by this Agreement and the other
Loan Documents and the other transactions contemplated hereby and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on any of the Credit Parties or such other transactions or
that could seek or threaten any of the foregoing, and no law or regulation shall
be applicable which in the reasonable judgment of the Administrative Agent could
reasonably be expected to have such effect.

 

(ii)                                  No Injunction, Etc.  No action,
proceeding, investigation, regulation or legislation shall have been instituted,
threatened or proposed before any Governmental Authority to enjoin, restrain, or
prohibit, or to obtain substantial damages in respect of, or which is related to
or arises out of this Agreement or the other Loan Documents or the consummation
of the transactions contemplated hereby or thereby, or which, in the
Administrative Agent’s sole discretion, would make it inadvisable to consummate
the transactions contemplated by this Agreement or the other Loan Documents or
the consummation of the transactions contemplated hereby or thereby.

 

(e)                                  Financial Matters.

 

(i)                                     Financial Statements.  The
Administrative Agent shall have received (A) the audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of December 31, 2012 and the
related audited statements of income and retained earnings and cash flows for
the fiscal year then ended and (B) unaudited Consolidated balance sheet of the
Borrower and its Subsidiaries as of June 30, 2013 and related unaudited interim
statements of income and retained earnings.

 

(ii)                                  Payment at Closing. The Borrower shall
have paid (A) all fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent) to the extent accrued and unpaid prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(B) to any other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including, without duplication of any amounts
paid under Section 3.11(c), all fees and other charges in connection with the
execution, delivery, recording, filing and registration of any of the Loan
Documents.

 

(f)                                   Miscellaneous.

 

(i)                                     Notice of Borrowing.  The Administrative
Agent shall have received a Notice of Borrowing from the Borrower in accordance
with Section 2.2(a), and a Notice of Account Designation specifying the account
or accounts to which the proceeds of any Loans made on or after the Closing Date
are to be disbursed.

 

39

--------------------------------------------------------------------------------


 

(ii)                                  PATRIOT Act.  The Borrower and each of the
Guarantors shall have provided to the Administrative Agent and the Lenders the
documentation and other information requested by the Administrative Agent in
order to comply with requirements of the PATRIOT Act.

 

(iii)                               FR Form U-1.  The Borrower shall have
provided to the Administrative Agent and the Lenders an FR Form U-1 with Part I
completed and executed.

 

(iv)                              Other Documents.  All opinions, certificates
and other instruments and all proceedings in connection with the transactions
contemplated by this Agreement shall be satisfactory in form and substance to
the Administrative Agent.  The Administrative Agent shall have received copies
of all other documents, certificates and instruments reasonably requested
thereby, with respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

Section 4.2                                   Conditions to All Extensions of
Credit.  The obligations of the Lenders to make or participate in any Extensions
of Credit (including the initial Extension of Credit), convert or continue any
Loan are subject to the satisfaction of the following conditions precedent on
the relevant borrowing, continuation, conversion, issuance or extension date:

 

(a)                                 Continuation of Representations and
Warranties.  The representations and warranties contained in Article V shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects, on and as of such borrowing, continuation, conversion, issuance
or extension date with the same effect as if made on and as of such date (except
for any such representation and warranty that by its terms is made only as of an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects (except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, in
which case such representation and warranty shall be true and correct in all
respects as of such earlier date).

 

(b)                                 No Existing Default.  No Default or Event of
Default shall have occurred and be continuing on the borrowing, continuation or
conversion date with respect to such Loan or after giving effect to the Loans to
be made, continued or converted on such date.

 

(c)                                  Notices.  The Administrative Agent shall
have received a Notice of Borrowing or Notice of Conversion/Continuation, as
applicable, from the Borrower in accordance with Section 2.2 or Section 3.2, as
applicable.

 

(d)                                 Additional Documents.  The Administrative
Agent shall have received each additional document, instrument, legal opinion or
other item reasonably requested by it.

 

40

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES

 

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Borrower, on behalf of each of the Credit
Parties, hereby represents and warrants as of the Closing Date to the
Administrative Agent and to each Lender that:

 

Section 5.1                                   Financial Statements.   The
audited Consolidated balance sheets of the Borrower as of December 31, 2012, and
the related Consolidated statements of income and retained earnings and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Ernst & Young LLP, present fairly the Consolidated
financial condition of the Borrower as at each such date, and the Consolidated
results of its operations and its Consolidated retained earnings and cash flows
for the respective fiscal years then ended.  The unaudited Consolidated balance
sheets of the Borrower as at June 30, 2013, and the related unaudited
Consolidated statements of income and retained earnings and of cash flows for
the portion of the fiscal year ended on each such date, present fairly the
Consolidated financial condition of the Borrower as at such date, and the
Consolidated results of its operations and its Consolidated retained earnings
and cash flows for the portion of the fiscal year then ended (subject to normal
year-end audit adjustments).  All such financial statements, including, without
limitation, the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as disclosed therein).

 

Section 5.2                                   No Material Adverse Change.  
Since December 31, 2012, there has been no development or event which has had or
could reasonably be expected to have a Material Adverse Effect.

 

Section 5.3                                   Existence; Compliance with Law.  
Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, (b) has the power and
authority, and the legal right, to own and operate its property, to lease the
property it operates and to conduct the business in which it is currently
engaged, (c) is qualified to do business in each jurisdiction where such
qualification is required, except to the extent that the failure to qualify
therein could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect and (d) is in compliance with all Requirements of Law, except to
the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 5.4                                   Power; Authorization; Enforceable
Obligations.   Each Credit Party has the power and authority, and the legal
right, to make, deliver and perform each Loan Document to which it is a party
and, in the case of the Borrower, to borrow hereunder and has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and, in the case
of the Borrower, the borrowings on the terms and conditions of this Agreement. 
No consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of this Agreement or the other Loan
Documents.  This Agreement and each other Loan Document to which it is a party
have been duly executed and delivered on behalf of each Credit Party which is a
party thereto.  This Agreement and each other Loan Document to which it is a
party constitute a legal, valid and binding obligation of each Credit Party
which is a party thereto, enforceable against each such Credit Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

41

--------------------------------------------------------------------------------


 

Section 5.5                                   No Legal Bar.   The execution,
delivery and performance of the Loan Documents to which any Credit Party is a
party, the borrowings hereunder and the use of the proceeds thereof will not
violate any Requirement of Law or Contractual Obligation of any Credit Party and
will not result in, or require, the creation or imposition of any Lien on any of
their respective properties or revenues pursuant to any such Requirement of Law
or Contractual Obligation (other than the Liens created by the Security
Documents).

 

Section 5.6                                   No Material Litigation.   Except
as set forth on the Borrower’s 10-K for the fiscal year ended December 31, 2012
and the Borrower’s 10-Q for the quarterly period ended June 30, 2013, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of any Credit Party,
threatened in writing by or against any Credit Party or any of its Subsidiaries
or against any of its or their respective properties or revenues (a) with
respect to any of the Loan Documents or any of the transactions contemplated
hereby or thereby, or (b) which could reasonably be expected to have a Material
Adverse Effect.

 

Section 5.7                                   No Default.  No Default or Event
of Default has occurred and is continuing.

 

Section 5.8                                   Ownership of Collateral; Liens. 
The Borrower has good title to all of the Collateral, and none of the Collateral
is subject to any Lien except Permitted Liens.

 

Section 5.9                                   [Reserved].

 

Section 5.10                            Taxes.   Each Credit Party and each of
its Subsidiaries has filed or caused to be filed all federal and state income
and other material Tax returns and reports required to be filed and has paid all
Taxes shown to be due and payable on said returns and all other material Taxes
imposed upon it or any of its property by any Governmental Authority (other than
(a) Taxes not yet delinquent or any amount the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower or its Subsidiaries, as the case may be and (b) Taxes with respect to
which the failure to pay could not reasonably be expected to have a Material
Adverse Effect); no material Tax Lien has been filed, and no claim is being
asserted, with respect to any such Tax.

 

Section 5.11                            Accuracy of Information.   No document,
certificate or written statement furnished by any Credit Party to the
Administrative Agent or the Lenders or any of them, in each case, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents (excluding the projections and financial models referred to in
the next succeeding sentence), contained as of the date such written statement,
information, document or certificate was so furnished any untrue statement of a
material fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading.  The
projections and financial models that have been or hereafter may be prepared (if
any) by any Credit Party or any of its representatives and made available to the
Administrative Agent or the Lenders have been or will be prepared in good faith
based upon assumptions believed by the management of the Credit Parties to be
reasonable, it being recognized that such projections and financial models, as
they relate to future events, are not to be viewed as fact and that actual
results during the period or periods covered thereby may differ materially from
the projected results set forth therein.  There is no fact known to any Credit
Party on the Closing Date that could reasonably be expected to have a Material
Adverse Effect that has not been expressly disclosed herein, in the other Loan
Documents or in such other documents, certificates and written statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

 

42

--------------------------------------------------------------------------------


 

Section 5.12                            Federal Regulations.   No part of the
proceeds of any Loan, and no other Extension of Credit, will be used (a) for
“buying” or “carrying” any “margin stock” within the respective meanings of each
of the quoted terms under Regulation U of the Board as now and from time to time
hereafter in effect, in each case in violation of the provisions of the
regulations of the Board or (b) for any purpose that violates the provisions of
the regulations of the Board.  No more than 25% of the value of the assets of
the Borrower governed by the provisions of this Agreement (including, without
limitation, the Collateral) constitutes margin stock.

 

Section 5.13                            ERISA.

 

(a)                                 During the five-year period prior to the
date on which this representation is made or deemed made, each Plan has complied
in all respects with the applicable provisions of ERISA and the Code, except to
the extent that the liability which could reasonably be expected to result from
noncompliance could not reasonably be expected to have a Material Adverse
Effect.  Neither any Credit Party nor any Commonly Controlled Entity currently
participates in or sponsors any Single Employer Plan or Multiemployer Plan nor
has any Credit Party or Commonly Controlled Entity participated in or sponsored
a Single Employer Plan or a Multiemployer Plan within the prior seven (7) years.

 

(b)                                 Neither any Credit Party nor any Commonly
Controlled Entity has any liability with respect to a Foreign Plan or Foreign
Benefit Arrangement.

 

Section 5.14                            Investment Company Act; Other
Regulations.   Neither any Credit Party nor any of its Subsidiaries is an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  Neither
the Borrower nor any of its Subsidiaries is subject to regulation under any
federal or state statute or regulation (other than Regulation X) which limits
its ability to incur Indebtedness.

 

Section 5.15                            Purpose of the Loan.   The proceeds of
the Loan shall be used to repay existing Indebtedness of the Borrower and
otherwise for general corporate purposes, including share repurchases.

 

Section 5.16                            Security Documents.   The Security
Documents are effective to create in favor of the Administrative Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof. In the case of the Collateral
described in the Security Documents, when (x) the filings specified on
Schedule 5.16 in appropriate form are filed in the offices specified on
Schedule 5.16 and (y) the Borrower, the Administrative Agent and Wells Fargo
have entered into the Control Agreement, the Security Documents shall constitute
a fully perfected Lien, to the extent such security interests can be perfected
by filings in public filing offices or by execution of the Control Agreement, as
applicable, on, and security interest in, all right, title and interest of the
Credit Parties in such Collateral and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except, in the case of Collateral, for the existence of Permitted Liens).

 

Section 5.17                            Solvency.   After giving effect to the
Transactions solely as of the Closing Date and not thereafter, (a) each of the
Credit Parties is Solvent and is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, and (b) the fair saleable value of each Credit Party’s assets,
measured on a going concern basis, exceeds all probable liabilities, including,
without limitation, those to be incurred pursuant to this Agreement.  After
giving effect to the Transactions, none of the Credit Parties (i) has
unreasonably small capital in relation to the business in which it is or
proposes to be engaged or (ii) has incurred, or believes that it will incur
debts beyond its ability to pay such debts as they become due.  In executing the
Loan Documents and

 

43

--------------------------------------------------------------------------------


 

consummating the Transactions, none of the Credit Parties intends to hinder,
delay or defraud either present or future creditors or other Persons to which
one or more of the Credit Parties is or will become indebted.

 

Section 5.18                            Anti-Terrorism Laws.

 

(a)                                 Neither any Credit Party nor any of their
Subsidiaries is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.) (the “Trading with the Enemy Act”), as amended.  Neither any
Credit Party nor any of their Subsidiaries is in violation of (a) the Trading
with the Enemy Act, as amended, (b) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto or (c) the PATRIOT Act.  None of the Credit Parties (i) is a blocked
person described in Section 1 of the Anti-Terrorism Order or (ii) to the best of
its knowledge, engages in any dealings or transactions, or is otherwise
associated, with any such blocked person.

 

(b)                                 Set forth on Schedule 5.18 as of the Closing
Date, and as of the last date such Schedule was required to be updated in
accordance with Section 6.10, is the following information for each Credit
Party:  the exact legal name and any legal names of such Credit Party in the
four (4) months prior to the Closing Date, the state of incorporation or
organization, the type of organization, the jurisdictions in which such Credit
Party is qualified to do business, the chief executive office, the principal
place of business, the business phone number, the organization identification
number, the federal tax identification number and ownership information (e.g. if
publicly held or private).

 

Section 5.19                            Compliance with OFAC Rules and
Regulations.

 

(a)                                 None of the Credit Parties nor any of their
respective Affiliates is in violation of and shall not violate any of the
country or list based economic and trade sanctions administered and enforced by
OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

(b)                                 None of the Credit Parties nor any of their
respective Subsidiaries, nor to the knowledge of any Credit Party or any of
their Subsidiaries, any of their Affiliates (i) is a Sanctioned Person or a
Sanctioned Entity, (ii) has more than 10% of its assets located in Sanctioned
Entities, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities. 
No proceeds of the Loan will be used nor have any been used to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Entity.

 

Section 5.20                            Compliance with FCPA.   Each of the
Credit Parties and their Subsidiaries is in compliance with the Foreign Corrupt
Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto.  None of the Credit Parties or their Subsidiaries has made a payment,
offering, or promise to pay, or authorized the payment of, money or anything of
value (a) in order to assist in obtaining or retaining business for or with, or
directing business to, any foreign official, foreign political party, party
official or candidate for foreign political office, (b) to a foreign official,
foreign political party or party official or any candidate for foreign political
office, and (c) with the intent to induce the recipient to misuse his or her
official position to direct business wrongfully to such Credit Party or its
Subsidiary or to any other Person, in violation of the Foreign Corrupt Practices
Act, 15 U.S.C. §§ 78dd-1, et seq.

 

44

--------------------------------------------------------------------------------


 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

The Borrower, on behalf of each of the Credit Parties, hereby covenants and
agrees on the Closing Date and thereafter (a) for so long as this Agreement is
in effect and (b) until no Revolving Credit Note remains outstanding and unpaid
and the Obligations and all other amounts owing to the Administrative Agent or
any Lender hereunder are paid in full, that (for the duration of time described
in the foregoing subsections (a) and (b)) each Credit Party shall, and shall
cause each of its Subsidiaries to:

 

Section 6.1                                   Financial Statements.   Furnish to
the Administrative Agent and each of the Lenders:

 

(a)                                 as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower, a
copy of the Consolidated balance sheet of the Borrower and its Consolidated
Subsidiaries as at the end of such year and the related Consolidated statements
of income and retained earnings and of cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without qualification, by independent certified public accountants of nationally
recognized standing; and

 

(b)                                 as soon as available, but in any event not
later than forty-five (45) days after the end of each of the first
three (3) quarterly periods of each fiscal year of the Borrower (commencing with
the fiscal quarter ending September 30, 2013), the unaudited Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as at the end of
such quarter and the related unaudited Consolidated statements of income and
retained earnings and of cash flows of the Borrower and its Consolidated
Subsidiaries for such quarter and the portion of the fiscal year through the end
of such quarter, setting forth in each case in comparative form the figures for
the previous year.

 

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein (except as may be
approved by such Responsible Officer or accountants, as the case may be, and
disclosed therein).  The Borrower’s obligation to furnish such statements is
subject to the final paragraph of Section 6.2.

 

Section 6.2                                   Certificates; Other Reports. 
Furnish to the Administrative Agent and each of the Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Section 6.1(a) and within fifteen (15) days
after the delivery of the financial statements referred to in Section 6.1(b), an
Officer’s Compliance Certificate (i) stating that such Responsible Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and (ii) certifying that the financial statements delivered for
such period are fairly stated in all material respects (subject to normal
year-end audit adjustments); and

 

(b)                                 promptly, such additional financial and
other information as any Lender may from time to time reasonably request.

 

Notwithstanding the foregoing provisions of Sections 6.1(a) and 6.1(b), as of
the date items are to be furnished to the Administrative Agent and the Lenders
under such Sections 6.1(a) and 6.1(b), to the extent the Borrower files the
various financial statements, reports, statements and any other materials

 

45

--------------------------------------------------------------------------------


 

referred to in Sections 6.1(a) and 6.1(b), as applicable, with the SEC and such
financial statements, reports, statements and other materials are publicly
available on the SEC website, then the Borrower shall be deemed to have
furnished such financial statements, reports, statements and other such
information pursuant to Sections 6.1(a) and 6.1(b), as applicable, as of the
date such applicable items become publicly available on the SEC website.

 

Section 6.3                                   Payment of Obligations.   Pay,
discharge or otherwise satisfy, at or before maturity or before they become
delinquent, as the case may be, all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless
(a) the same are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves in accordance with GAAP are being
maintained by the Credit Party or such Subsidiary or (b) the failure to pay the
same could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.4                                   Conduct of Business; Maintenance
of Existence.   Continue to engage in its now current business (which is
comprised of the development and commercialization of therapeutic products), any
related business or any reasonable extensions thereof and to (a) preserve, renew
and keep in full force and effect its existence and (b) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of such business, except, in the case of this clause (b),
to the extent that the failure to maintain such rights, privileges and
franchises could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.5                                   Compliance with Laws.  Comply with
all Requirements of Law except to the extent that failure to comply therewith,
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

Section 6.6                                   Insurance.  Maintain with
financially sound and reputable insurance companies insurance in such form and
upon such terms and in such amounts and against such risks as are usually
insured against in the same general area by companies engaged in the same or a
similar business, except to the extent that failure to maintain such insurance
could not reasonably be expected to have a Material Adverse Effect.

 

Section 6.7                                   Inspection of Property; Books and
Records; Discussion.  (a) Keep proper books of records and account in which
complete and correct entries in conformity with GAAP and all material
Requirements of Law shall be made of all dealings and transactions in relation
to its business and activities and (b) permit appropriate representatives of the
Administrative Agent or any Lender to (i) visit any property where its financial
records are maintained and examine and make abstracts from any of its financial
records as often as may be reasonably requested, in each case (prior to the
occurrence of a Default, no more frequently than once per calendar year but from
and after the occurrence of any Default or Event of Default and during the
continuance thereof, without limitation as to the frequency of such visits and
inspections) during normal business hours and upon reasonable prior notice
specifying the purpose of such visit and inspection, and (ii) discuss the
business, operations, properties and financial condition of the Borrower and its
Subsidiaries with Responsible Officers of the Borrower and its Subsidiaries and
with the Borrower’s independent certified public accountants (any such
discussion with such accountants to be in the presence of a Responsible Officer
of the Borrower unless an Event of Default has occurred and is continuing). In
light of the nature of the businesses in which the Borrower and its Subsidiaries
will engage, it is understood and agreed that, unless an Event of Default has
occurred and is continuing, the Borrower may limit the access of representatives
of the Administrative Agent and any Lender to any property of the Borrower and
its Subsidiaries if the Borrower determines in good faith, after consultation
with the Administrative Agent, that such access to such property would
significantly disrupt the normal conduct of the business conducted on such
property.

 

46

--------------------------------------------------------------------------------


 

Section 6.8                                   Notices.   Promptly give notice in
writing to the Administrative Agent (which shall promptly transmit such notice
to each Lender) of the occurrence of any Default or Event of Default.  Each
notice pursuant to this Section 6.8 shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action, if any, the Borrower proposes to take with respect
thereto.

 

Section 6.9                                   Pledged Assets.

 

(a)                                 Priority.  From the Closing Date until the
date on which all of the Obligations have been fully and finally paid and
performed, cause all Collateral to be, at all times, subject to a valid, first
priority perfected Lien, in favor of the Administrative Agent on behalf of the
Lenders, granted by the Credit Parties subject only to Permitted Liens.

 

(b)                                 Perfection of Security Interest by
Filing, Etc.  Execute and deliver to the Administrative Agent and/or record or
file such agreements, assignments or instruments and do all such other things as
the Administrative Agent may reasonably deem necessary or appropriate (i) to
assure to the Administrative Agent its security interests hereunder and under
the other Loan Documents are perfected, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder.  Each Credit Party hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including, without limitation, continuation statements) or
amendments thereof or supplements thereto or other instruments as the
Administrative Agent may from time to time deem reasonably necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC.  Each Credit Party agrees to mark its
books and records to reflect the security interest of the Administrative Agent
in the Collateral.

 

(c)                                  Other Liens.  Defend its interests in the
Collateral against the claims and demands of all other parties claiming an
interest therein and keep the Collateral free from all Liens, except for
Permitted Liens.  Neither the Administrative Agent nor any Lender authorizes any
Credit Party to, and no Credit Party shall, sell, exchange, transfer, assign,
lease or otherwise dispose of the Collateral or any interest therein, except as
permitted under this Agreement.

 

Section 6.10                            Further Assurances, Etc.

 

(a)                                 Public/Private Designation.  Cooperate with
the Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”.

 

(b)                                 Additional Information.  Provide such
information regarding the operations, business affairs and financial condition
of the Credit Parties and their Subsidiaries as the Administrative Agent or any
Lender may reasonably request.

 

(c)                                  Further Assurances.  (i) Upon the
reasonable request of the Administrative Agent, promptly perform or cause to be
performed any and all acts and execute or cause to be executed any and all
documents for filing under the provisions of the UCC or any other Requirement of
Law which are necessary or advisable to maintain in favor of the Administrative
Agent, for the benefit of the Secured Parties, Liens on the Collateral that are
duly perfected in

 

47

--------------------------------------------------------------------------------


 

accordance with the requirements of, or the obligations of the Credit Parties
under, the Loan Documents and all applicable Requirements of Law and (ii) the
Borrower will notify the Administrative Agent in the event that any Credit Party
intends to change its name on the public record of the state of its organization
or its “location” (as such term is used in Article 9 of any applicable UCC) at
least thirty (30) days before such change is made.

 

Section 6.11                            Regulatory Approvals.  Promptly, and at
its expense, to execute and deliver, or cause to be executed and delivered, all
applications, certificates, instruments, registration statements, and all other
documents and papers the Administrative Agent may reasonably request and as may
be required by law to acquire any consent, approval, registration, qualification
or authorization of any Governmental Authority or any other Person deemed
necessary or appropriate for the effective exercise of any of the rights under
this Agreement.

 

Section 6.12                            Margin Value of Collateral.  In the
event the Margin Value of the Collateral is at any time less than or equal to
the aggregate Revolving Credit Outstandings, the Borrower agrees that within
three (3) Business Days of receiving written notice from the Administrative
Agent (the “Cure Period”), either (a) the Borrower shall cause additional
Collateral to be credited to the Collateral Account or (b) the Borrower shall
prepay the Revolving Credit Loans to an amount necessary to reduce the aggregate
Revolving Credit Outstandings, in each case, such that the aggregate Revolving
Credit Outstandings is below the Margin Value of the Collateral.  Further, in
the event the aggregate Revolving Credit Outstandings is not reduced or
additional Collateral is not provided during the Cure Period such that the
Margin Value of the Collateral exceeds the aggregate Revolving Credit
Outstandings, the Administrative Agent shall have the option as selected by the
Administrative Agent in its sole and absolute discretion, without notice to the
Borrower, to sell or require the Borrower to sell all or any portion of the
Collateral necessary to either (x) reduce the aggregate Revolving Credit
Outstandings to a level below the Margin Value of the Collateral or (y) pay off
the aggregate Revolving Credit Outstandings in full.  In addition to the
foregoing, the Borrower shall not remove any Collateral from the Securities
Account at any time such that the aggregate Revolving Credit Outstandings equals
or exceeds the Margin Value of the Collateral.  For the avoidance of doubt and
subject to the immediately preceding sentence, the Borrower may withdraw or
otherwise remove any Collateral from the Securities Account at any time the
Margin Value of the Collateral exceeds the aggregate Revolving Credit
Outstandings both before and after such removal, and the Liens created by any of
the Security Documents on such Collateral so removed from the Securities Account
shall be automatically released without need for further action by any Person.

 

Section 6.13                            Federal Regulations.  If requested by
any Lender or the Administrative Agent from time to time, furnish to the
Administrative Agent and each of the Lenders a statement confirming the
representation and warranty set forth in Section 5.12 at such time in conformity
with the requirements of FR Form G-3 or FR Form U-1, as applicable, referred to
in Regulation U of the Board in effect at such time.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

The Borrower, on behalf of each of the Credit Parties, hereby covenants and
agrees on the Closing Date and thereafter (a) for so long as this Agreement is
in effect and (b) until no Revolving Credit Note remains outstanding and unpaid
and the Obligations and all other amounts owing to the Administrative Agent or
any Lender hereunder are paid in full, that (for the duration of time described
in the foregoing subsections (a) and (b)) no Credit Party shall, nor shall any
Credit Party cause or permit any of its Subsidiaries to:

 

48

--------------------------------------------------------------------------------


 

Section 7.1                                   Limitations on Liens.  Create,
incur, assume or suffer to exist any Lien on any of the Collateral, except for
(a) Liens created pursuant to the Security Documents and (b) Liens in favor of
Wells Fargo as securities intermediary for the Collateral Account (each, a
“Permitted Lien”).

 

Section 7.2                                   Limitations on Fundamental
Changes.  (a) Enter into any merger, consolidation or amalgamation or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), except:
any Subsidiary may be merged, consolidated or amalgamated with or into (i) the
Borrower; provided, that the Borrower shall be the continuing or surviving
entity, (ii) any Guarantor; provided, that the Guarantor shall be the continuing
or surviving entity, or (iii) any Subsidiary that is not a Guarantor; provided,
notwithstanding the foregoing, no Guarantor may merge, consolidate or amalgamate
with or into another Subsidiary that is not a Guarantor unless the Guarantor
shall be the continuing and surviving entity; or (b) engage in or consummate any
Asset Disposition that is a Non-Permitted Asset Disposition.

 

ARTICLE VIII
DEFAULT AND REMEDIES

 

Section 8.1                                   Events of Default.   An Event of
Default shall exist upon the occurrence of any of the following specified events
(each an “Event of Default”):

 

(a)                                 Payment.  (i) The Borrower shall fail to pay
any principal on the Loan or Revolving Credit Note when due (whether at
maturity, by reason of acceleration or otherwise) in accordance with the terms
hereof or thereof; or (ii) the Borrower shall fail to pay any interest on the
Loan or any fee or other amount payable hereunder when due (whether at maturity,
by reason of acceleration or otherwise) in accordance with the terms hereof and
such failure shall continue unremedied for five (5) Business Days; or (iii) any
Guarantor shall fail to pay on the Guaranty in respect of any of the foregoing
or in respect of any other Guaranty Obligations hereunder (after giving effect
to the grace period in clause (ii)); or

 

(b)                                 Misrepresentation.  Any representation or
warranty made or deemed made herein, in the Security Documents or in any of the
other Loan Documents or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been materially incorrect, false or
misleading on or as of the date made or deemed made; or

 

(c)                                  Covenant Default.

 

(i)                                     Any Credit Party shall fail to perform,
comply with or observe any term, covenant or agreement applicable to it
contained in Sections 6.1, 6.4, 6.7(b), 6.9, 6.11 and 6.12 or Article VII
hereof; or

 

(ii)                                  Any Credit Party shall fail to comply with
any other covenant contained in this Agreement or the other Loan Documents or
any other agreement, document or instrument among any Credit Party, the
Administrative Agent and the Lenders or executed by any Credit Party in favor of
the Administrative Agent or the Lenders (other than as described in
Sections 8.1(a) or 8.1(c)(i) above) and, with respect to this clause (ii) only,
such breach or failure to comply is not cured within thirty (30) days of its
occurrence; provided, however, that if the nature of such breach or failure to
comply is such that the same cannot reasonably be cured within such thirty (30)
day period, such breach or failure to comply shall not constitute an Event of
Default until the passage of an additional thirty (30) day period (such cure
period in the aggregate not to exceed

 

49

--------------------------------------------------------------------------------


 

sixty (60) days from the date of occurrence of such breach or failure to comply)
so long as such Credit Party shall within the initial thirty (30) day period
commence such cure and thereafter diligently prosecute the same to completion;

 

(d)                                 Indebtedness Cross-Default.  (i) Any Credit
Party or any of its Subsidiaries shall default in any payment of principal of or
interest on any Indebtedness (other than the Loan and the Guaranty) (A) in a
principal amount outstanding of at least $10,000,000 pursuant to which any
Credit Party or any of its Subsidiaries is obligated to Wells Fargo or any of
its Affiliates beyond any applicable grace period, if any, provided in the
instrument or agreement under which such Indebtedness was created or (B) except
as described in the foregoing Section 8.1(d)(i)(A), in a principal amount
outstanding of at least $25,000,000 for any Credit Party or any of its
Subsidiaries in the aggregate beyond any applicable grace period, if any,
provided in the instrument or agreement under which such Indebtedness was
created; or (ii) any Credit Party or any of its Subsidiaries shall default in
the observance or performance of any other agreement or condition relating to
any Indebtedness (other than the Loan and the Guaranty) (A) in a principal
amount outstanding of at least $10,000,000 pursuant to which any Credit Party or
any of its Subsidiaries is obligated to Wells Fargo or any of its Affiliates or
(B) except as described in the foregoing Section 8.1(d)(ii)(A), in a principal
amount outstanding of at least $25,000,000 in the aggregate for the Credit
Parties or any of its Subsidiaries or, respecting the foregoing Sections
8.1(d)(ii)(A) and 8.1(d)(ii)(B), contained in any instrument or agreement
evidencing, securing or relating thereto, or, respecting the foregoing Sections
8.1(d)(ii)(A) and 8.1(d)(ii)(B), any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness or beneficiary or
beneficiaries of such Indebtedness (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or to be repurchased, prepaid, deferred or redeemed (automatically or
otherwise); or (iii) any Credit Party or any of its Subsidiaries shall breach or
default any Hedge Agreement (A) with respect to which the mark-to-market
termination value is at least $10,000,000 pursuant to which any Credit Party or
any of its Subsidiaries is obligated to Wells Fargo or any of its Affiliates
beyond any applicable grace period, if any, provided in such Hedge Agreement or
(B) except as described in the foregoing Section 8.1(d)(iii)(A), with respect to
which the mark-to-market termination value is at least $25,000,000 for any
Credit Party or any of its Subsidiaries in the aggregate beyond any applicable
grace period, if any, provided in such Hedge Agreement; or

 

(e)                                  Bankruptcy Default.  (i) A Credit Party or
any of its Subsidiaries shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or a Credit Party or any of its Subsidiaries
shall make a general assignment for the benefit of its creditors; or (ii) there
shall be commenced against a Credit Party or any of its Subsidiaries any case,
proceeding or other action of a nature referred to in clause (i) above which
(A) results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged or unbonded for a period of
sixty (60) days; or (iii) there shall be commenced against a Credit Party or any
of its Subsidiaries any case, proceeding or other action seeking issuance of a
warrant of attachment, execution, distraint or similar process against all or
any substantial part of their assets which results in the entry of an order for
any such relief which shall not have been vacated, discharged, or stayed or
bonded

 

50

--------------------------------------------------------------------------------


 

pending appeal within sixty (60) days from the entry thereof; or (iv) a Credit
Party or any of its Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) a Credit Party or any of its
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing their inability to, pay its debts as they become due; or

 

(f)                                   Judgment Default.  (i) One or more final,
non-appealable judgments or decrees shall be entered against a Credit Party or
any of its Subsidiaries involving in the aggregate a liability (to the extent
not covered by insurance) of $25,000,000 or more and all such judgments or
decrees shall not have been paid and satisfied, vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof or (ii) any
injunction, temporary restraining order or similar decree shall be issued
against a Credit Party or any of its Subsidiaries that, individually or in the
aggregate, is reasonably likely to result in a Material Adverse Effect; or

 

(g)                                  ERISA Default.  The occurrence of any of
the following if, individually or in the aggregate, the liability of a Credit
Party or any of its Subsidiaries that could reasonably be expected to result
would be $25,000,000 or more:

 

(i)                                     any Person shall engage in any
non-exempt Prohibited Transaction,

 

(ii)                                  any failure to satisfy the minimum funding
standard applicable to a Single Employer Plan for a plan year under Sections 412
and 430 of the Code or Sections 302 and 303 of ERISA , whether or not waived,

 

(iii)                               a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA,

 

(iv)                              any Single Employer Plan shall terminate for
purposes of Title IV of ERISA,

 

(v)                                 a Credit Party, any of its Subsidiaries or
any Commonly Controlled Entity shall, or in the reasonable opinion of the
Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, any Multiemployer Plan,
or

 

(vi)                              any other similar event or condition shall
occur or exist with respect to a Plan; or

 

(h)                                 Invalidity of Guaranty.  At any time after
the execution and delivery thereof, the Guaranty, for any reason other than the
satisfaction in full of all Obligations, shall cease to be in full force and
effect (other than in accordance with its terms) or shall be declared to be null
and void, or any Credit Party shall contest the validity, enforceability,
perfection or priority of the Guaranty, any Loan Document, or any Lien granted
thereunder in writing or deny in writing that it has any further liability,
including, without limitation, with respect to future advances by the Lenders,
under any Loan Document to which it is a party; or

 

51

--------------------------------------------------------------------------------


 

(i)                                     Invalidity of Loan Documents.  Any Loan
Document shall fail to be in full force and effect or to give the Administrative
Agent and/or the Lenders the security interests, liens, rights, powers, priority
and privileges purported to be created thereby (except as such documents may be
terminated or no longer in force and effect in accordance with the terms
thereof, other than those indemnities and provisions which by their terms
expressly survive) or any Lien shall fail to be a first priority, perfected Lien
on a material portion of the Collateral; or

 

(j)                                    Subordinated Debt.  The subordination
provisions contained in or related to any Subordinated Debt shall cease to be in
full force and effect or shall cease to give the Lenders the rights, powers and
privileges purported to be created thereby; or

 

(k)                                 Change of Control.  (i) As a result of one
(1) or more transactions after the date of this Agreement, any “person” or
“group” of persons shall have “beneficial ownership” (within the meaning of
Section 13(d) or 14(d) of the Exchange Act and the applicable rules and
regulations thereunder) of more than thirty-five percent (35%) of the
outstanding common stock of Borrower; or (ii) without limiting the generality of
the foregoing, during any period of twelve (12) consecutive months, commencing
after the date of this Agreement, individuals who at the beginning of such
period of twelve (12) months were directors of Borrower shall cease for any
reason to constitute a majority of the board of directors of Borrower (excluding
for such calculation, directors who retire (other than for reasons of a merger
involving Borrower or for reasons involving any sale or transfer of assets) or
who die) during any period of twelve (12) consecutive months so long as such
directors are replaced by the surviving directors during such period); provided,
that the relationships among the respective shareholders of Borrower on the
Closing Date shall not be deemed to constitute all or any combination of them as
a “group” for purposes of clause (k)(i).

 

Section 8.2                                   Acceleration; Remedies.   Upon the
occurrence and during the continuance of an Event of Default, then, and in any
such event, (a) if such event is a Bankruptcy Event, automatically the Loan
(with accrued interest thereon), and all other amounts under the Loan Documents
shall immediately become due and payable, (b) if such event is any other Event
of Default, the following action may be taken: (i) the Administrative Agent may,
or upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Loan (with accrued interest thereon) and all other amounts
owing under this Agreement and the Loan Documents to be due and payable
forthwith whereupon the same shall immediately become due and payable; and/or
(ii) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, exercise such other rights and remedies as provided under the Loan
Documents and under applicable law and (c) the rate of interest specified under
Section 3.1(c) shall apply in accordance with its terms.

 

Section 8.3                                   Rights and Remedies Cumulative;
Non-Waiver; etc.

 

(a)                                 The enumeration of the rights and remedies
of the Administrative Agent and the Lenders set forth in this Agreement is not
intended to be exhaustive and the exercise by the Administrative Agent and the
Lenders of any right or remedy shall not preclude the exercise of any other
rights or remedies, all of which shall be cumulative, and shall be in addition
to any other right or remedy given hereunder or under the other Loan Documents
or that may now or hereafter exist at law or in equity or by suit or otherwise. 
No delay or failure to take action on the part of the Administrative Agent or
any Lender in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default.  No course of dealing

 

52

--------------------------------------------------------------------------------


 

between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.

 

(b)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the authority to enforce rights
and remedies hereunder and under the other Loan Documents against the Credit
Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent in accordance with
Section 8.2 for the benefit of all the Lenders; provided that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 11.4 (subject to
the terms of Section 3.4), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Credit Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.2 and (ii) in addition to the matters set forth in
clauses (b) and (c) of the preceding proviso and subject to Section 3.4, any
Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

Section 8.4                                   Crediting of Payments and
Proceeds.  In the event that the Obligations have been accelerated pursuant to
Section 8.2 or the Administrative Agent or any Lender has exercised any remedy
set forth in this Agreement or any other Loan Document, all payments received by
the Lenders upon the Secured Obligations and all net proceeds from the
enforcement of the Secured Obligations shall be applied:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to

 

53

--------------------------------------------------------------------------------


 

payments from other Credit Parties to preserve the allocation to Obligations
otherwise set forth above in this Section 8.4.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.  Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

Section 8.5                                   Administrative Agent May File
Proofs of Claim.  In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.3 and
11.3) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3 and 11.3.

 

Section 8.6                                   Credit Bidding.

 

(a)                                 The Administrative Agent, on behalf of
itself and the Lenders, shall have the right to credit bid and purchase for the
benefit of the Administrative Agent and the Lenders all or any portion of
Collateral at any sale thereof conducted by the Administrative Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the United States
Bankruptcy Code, including Section 363 thereof, or a sale under a plan of
reorganization, or at any other sale or foreclosure conducted by the
Administrative Agent (whether by judicial action or otherwise) in accordance
with Applicable Law.

 

(b)                                 Each Lender hereby agrees that, except as
otherwise provided in any Loan Documents or with the written consent of the
Administrative Agent and the Required Lenders, it will not take any enforcement
action, accelerate obligations under any Loan Documents, or

 

54

--------------------------------------------------------------------------------


 

exercise any right that it might otherwise have under applicable law to credit
bid at foreclosure sales, UCC sales or other similar dispositions of Collateral.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1                                   Appointment and Authority.

 

(a)                                 Each of the Lenders hereby irrevocably
designates and appoints Wells Fargo to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article IX are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor any
Subsidiary thereof shall have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacity as a potential Hedge Bank or Cash Management Bank)
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Credit Parties to secure any
of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto (including, without limitation, to enter into
additional Loan Documents or supplements to existing Loan Documents on behalf of
the Secured Parties).  In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article IX for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article XI (including Section 11.3, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

Section 9.2                                   Rights as a Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Borrower or any of its Affiliates as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

55

--------------------------------------------------------------------------------


 

Section 9.3                                   Exculpatory Provisions.

 

(a)                                 The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(i)                                     shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(ii)                                  shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

(b)                                 The Administrative Agent shall not be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Section 11.2 and
Section 8.2) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final
nonappealable judgment.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Borrower or a Lender.

 

(c)                                  The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

 

Section 9.4                                   Reliance by the Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or

 

56

--------------------------------------------------------------------------------


 

otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 9.5                                   Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such sub
agent and to the Related Parties of the Administrative Agent and any such sub
agent, and shall apply to their respective activities in connection with the
syndication of the Revolving Credit Facility as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 9.6                                   Resignation of Administrative
Agent.

 

(a)                                 The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with and, so long as no Default or Event of Default is continuing,
subject to the consent of the Borrower (such consent not to be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders with, so long as no Default or Event of Default is continuing,
the Borrower’s consent (such consent not to be unreasonably withheld or delayed)
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Administrative Agent meeting the
qualifications set forth above and subject to the Borrower’s consent (such
consent not to be unreasonably withheld or delayed).  Whether or not a successor
has been appointed, such resignation shall become effective in accordance with
such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by Applicable Law, by notice
in writing to the Borrower and such Person, remove such Person as Administrative
Agent and, in consultation with and, so long as no Default or Event of Default
is continuing, subject to the consent of the Borrower (such consent not to be
unreasonably withheld or delayed), appoint a successor. If no such successor
shall have been so appointed by the Required Lenders with, so long as no Default
or Event of Default is continuing, the Borrower’s consent (such consent not to
be unreasonably withheld or delayed) and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the

 

57

--------------------------------------------------------------------------------


 

“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable), (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 11.3 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 

Section 9.7                                   Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 9.8                                   No Other Duties, etc.  Anything
herein to the contrary notwithstanding, none of the book managers, lead managers
or lead arrangers listed on the cover page or signature pages hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.

 

Section 9.9                                   Collateral and Guaranty Matters.

 

(a)                                 Each of the Lenders (including in its or any
of its Affiliate’s capacities as a potential Hedge Bank or Cash Management Bank)
irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(i)                                     to release any Lien on any Collateral
granted to or held by the Administrative Agent, for the ratable benefit of the
Secured Parties, under any Loan Document (A) upon the termination of the
Revolving Credit Commitment and payment

 

58

--------------------------------------------------------------------------------


 

in full of all Secured Obligations (other than (1) contingent indemnification
and expense reimbursement obligations not then due or asserted and
(2) obligations and liabilities under Secured Cash Management Agreements or
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank or Hedge Bank shall have been made), or (B) if approved,
authorized or ratified in writing in accordance with Section 11.2; and

 

(ii)                                  to release any Guarantor from its
obligations under any Loan Documents (A) if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder, (B) upon the
termination of the Revolving Credit Commitment and payment in full of all
Obligations under the Loan Documents (other than contingent indemnification and
expense reimbursement obligations not then due or asserted), or (C) if approved,
authorized or ratified in writing in accordance with Section 11.2.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.9.  In each case as
specified in this Section 9.9, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to release such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.9.  In the case of any such sale, transfer or disposal of any property
constituting Collateral, the Liens created by any of the Security Documents on
such property shall be released only in accordance with Sections 6.12 or
9.9(a)(i).

 

(b)                                 The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Credit Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.

 

Section 9.10                            Secured Hedge Agreements and Secured
Cash Management Agreements.  No Cash Management Bank or Hedge Bank that obtains
the benefits of Section 8.4 or any Collateral by virtue of the provisions hereof
or of any Security Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Agreements and Secured Hedge Agreements unless the Administrative
Agent has received written notice of such Secured Cash Management Agreements and
Secured Hedge Agreements, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be.

 

59

--------------------------------------------------------------------------------


 

ARTICLE X

 

GUARANTY

 

Section 10.1                            The Guaranty.  Each of the Guarantors
hereby jointly and severally guarantees to each Lender, each Hedge Bank, each
Cash Management Bank, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by acceleration
or otherwise) strictly in accordance with the terms thereof.  The Guarantors
hereby further agree that if any of the Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Secured Hedge Agreements or Secured Cash Management
Agreements, the obligations of each Guarantor under this Agreement and the other
Loan Documents shall be limited to an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under the
Debtor Relief Laws or any comparable provisions of any applicable state law.

 

Section 10.2                            Obligations Unconditional.  The
obligations of the Guarantors under Section 10.1 are joint and several, absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Loan Documents, Secured Hedge Agreements or
Secured Cash Management Agreements, or any other agreement or instrument
referred to therein, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable law, irrespective of any law or regulation or
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 10.2 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances.  Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Article X until such time as the Obligations under the
Loan Documents (other than contingent indemnification and expense reimbursement
obligations not then due or asserted) have been paid in full and the Revolving
Credit Commitments have expired or terminated.  Without limiting the generality
of the foregoing, it is agreed that, to the fullest extent permitted by law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, any Hedge Agreement between any Credit
Party and any Hedge Bank, or any Cash Management Agreement between any Credit
Party and any Cash Management Bank, or any other agreement or instrument
referred to in the Loan Documents, such Hedge Agreements or such Cash Management
Agreements shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of

 

60

--------------------------------------------------------------------------------


 

the Loan Documents, any Hedge Agreement between any Credit Party and any Hedge
Bank or any Cash Management Agreement between any Credit Party and any Cash
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Hedge Agreements or such Cash Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any Lender or Lenders as security for any of the
Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Hedge Agreement between any Credit Party and any Hedge
Bank or any Cash Management Agreement between any Credit Party and any Cash
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Hedge Agreements or such Cash Management Agreements, or against
any other Person under any other guarantee of, or security for, any of the
Obligations.

 

Section 10.3                            Reinstatement.  The obligations of the
Guarantors under this Article X shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Obligations is rescinded or must be otherwise restored by any holder of
any of the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each Lender on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Administrative Agent or such Lender in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

Section 10.4                            Certain Additional Waivers.   Each
Guarantor agrees that such Guarantor shall have no right of recourse to security
for the Obligations, except through the exercise of rights of subrogation
pursuant to Section 10.2 and through the exercise of rights of contribution
pursuant to Section 10.6.

 

Section 10.5                            Remedies.  The Guarantors agree that, to
the fullest extent permitted by law, as between the Guarantors, on the one hand,
and the Administrative Agent and the Lenders, on the other hand, the Obligations
may be declared to be forthwith due and payable as provided in Section 8.2 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 8.2) for purposes of Section 10.1
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of
Section 10.1.  The Guarantors acknowledge and agree that their obligations
hereunder are secured in accordance with the terms of the Security Documents and
that the Lenders may exercise their remedies thereunder in accordance with the
terms thereof.

 

61

--------------------------------------------------------------------------------


 

Section 10.6                            Rights of Contribution.  The Guarantors
agree among themselves that, in connection with payments made hereunder, each
Guarantor shall have contribution rights against the other Guarantors as
permitted under applicable law.  Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Guarantors under the
Loan Documents and no Guarantor shall exercise such rights of contribution until
all Obligations under the Loan Documents (other than contingent indemnification
and expense reimbursement obligations not then due or asserted) have been paid
in full and the Revolving Credit Commitments have terminated.

 

Section 10.7                            Guarantee of Payment; Continuing
Guarantee.  The guarantee in this Article X is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

 

Section 10.8                            Keepwell.  Each Qualified ECP Guarantor
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each Specified Credit Party to honor all of such Specified Credit
Party’s obligations under the Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations under this
Section 10.8 voidable under Debtor Relief Laws, and not for any greater
amount).  The obligations of each Qualified ECP Guarantor under this
Section 10.8 shall remain in full force and effect until such time as the
Obligations under the Loan Documents (other than contingent indemnification and
expense reimbursement obligations not then due or asserted) have been paid in
full and the Revolving Credit Commitments have expired or terminated.  Each
Qualified ECP Guarantor intends that this Section 10.8 constitute, and this
Section 10.8 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Credit Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1                            Notices.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:

 

If to the Borrower:

 

United Therapeutics Corporation

1040 Spring Street

Silver Spring, Maryland  20910

Attention:  John Ferrari

Telephone:  240-821-1729

Fax:  301-608-3049

Email:  jferrari@unither.com

 

62

--------------------------------------------------------------------------------


 

with copies to:

 

United Therapeutics Corporation

1735 Connecticut Avenue, N.W.

Washington, District of Columbia 20009

Attention:  Paul Mahon, General Counsel

Telephone:  202-483-7000

Fax:  202-483-4005

Email:  paul@unither.com

 

If to Wells Fargo as Administrative Agent or as Lender:

 

Wells Fargo Bank, National Association

MAC R3076-03E

1753 Pinnacle Drive, 3rd Floor

McLean, Virginia 22012

Attention:  Commercial Banking

Telephone No.:  703-760-6369

Facsimile No.:  703-760-6172

 

If to any Lender other than Wells Fargo:

 

To the address set forth on the Register

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that is incapable of receiving
notices under such Article by electronic communication.  The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice, email or other
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.

 

63

--------------------------------------------------------------------------------


 

(c)                                  Administrative Agent’s Office.  The
Administrative Agent hereby designates its office located at the address set
forth above, or any subsequent office which shall have been specified for such
purpose by written notice to the Borrower and Lenders, as the Administrative
Agent’s Office referred to herein, to which payments due are to be made and at
which Loans will be disbursed.

 

(d)                                 Change of Address, Etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(e)                                  Platform.

 

(i)                                     Each Credit Party agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to any Credit Party, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of communications through the Platform.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Credit Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed to the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section 11.1, including through the Platform.

 

(f)                                   Private Side Designation.  Each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and Applicable Law, including United States Federal and
state securities Applicable Laws, to make reference to Borrower Materials that
are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States Federal or state
securities Applicable Laws.

 

Section 11.2                            Amendments, Waivers and Consents. 
Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and delivered to the Administrative Agent and, in the
case of an amendment, signed by the Borrower; provided, that no amendment,
waiver or consent shall:

 

64

--------------------------------------------------------------------------------


 

(a)                                 increase the Revolving Credit Commitment of
any Lender (or reinstate any Revolving Credit Commitment terminated pursuant to
Section 8.2) or the amount of Loans of any Lender, in any case, without the
written consent of such Lender;

 

(b)                                 waive, extend or postpone any date fixed by
this Agreement or any other Loan Document for any payment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

(c)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan, or any fees or other amounts payable
hereunder or under any other Loan Document without the written consent of each
Lender directly and adversely affected thereby; provided that only the consent
of the Required Lenders shall be necessary to waive any obligation of the
Borrower to pay interest at the rate set forth in Section 3.1(c) during the
continuance of an Event of Default;

 

(d)                                 change Section 3.6 or Section 8.4 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender directly and adversely affected
thereby;

 

(e)                                  consent to the assignment or transfer by
any Credit Party of such Credit Party’s rights and obligations under any Loan
Document to which it is a party (except as permitted pursuant to Section 7.2),
in each case, without the written consent of each Lender;

 

(f)                                   release (i) all of the Guarantors or
(ii) Guarantors comprising substantially all of the credit support for the
Secured Obligations, in any case, from any Guaranty (other than as authorized in
Section 9.9), without the written consent of each Lender; or

 

(g)                                  release all or substantially all of the
Collateral or release any Security Document (other than as authorized in
Section 9.9 or as otherwise specifically permitted or contemplated in this
Agreement or the applicable Security Document) without the written consent of
each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (ii) the Administrative Agent and
the Borrower shall be permitted to amend any provision of the Loan Documents
(and such amendment shall become effective without any further action or consent
of any other party to any Loan Document) if the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any such provision.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Revolving Credit Commitment of such Lender may not be increased or extended
without the consent of such Lender.

 

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 11.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 3.13 (including, without limitation, as applicable, (1) to
permit the Incremental Revolving Credit Increases to share ratably in the
benefits of this Agreement and the other Loan Documents and (2) to include the
Incremental Revolving Credit Increase and outstanding Incremental Revolving
Credit Increase in any determination of (i) Required Lenders or (ii) similar
required lender terms applicable thereto); provided that no amendment

 

65

--------------------------------------------------------------------------------


 

or modification shall result in any increase in the amount of any Lender’s
Revolving Credit Commitment or any increase in any Lender’s Revolving Credit
Commitment Percentage, in each case, without the written consent of such
affected Lender.

 

Section 11.3                            Expenses; Indemnity.

 

(a)                                 Costs and Expenses.  The Borrower and any
other Credit Party, jointly and severally, shall pay (i) all reasonable out of
pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the Revolving Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out of pocket
expenses incurred by the Administrative Agent or any Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent or any
Lender) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section 11.3, or (B) in connection with the Loans made
hereunder, including all such out of pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans.

 

(b)                                 Indemnification by the Borrower.  The
Borrower shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, and shall pay or reimburse any such Indemnitee for, any and all losses,
claims, damages, liabilities and related expenses (including the reasonable
fees, charges and disbursements of one counsel for the Indemnitees) arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby (including, without limitation, the
Transactions), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory regardless of whether any Indemnitee is a
party thereto, or (v) any claim, investigation, litigation or other proceeding
(whether or not the Administrative Agent or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
gross negligence, willful misconduct or intentional bad acts of such Indemnitee
or (y) any material breach by such Indemnitee of this Agreement or any other
Loan Document.  This Section 11.3(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under clause (a) or (b) of this Section 11.3 to be paid by it to the
Administrative Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-

 

66

--------------------------------------------------------------------------------


 

agent) or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought based on each Lender’s share of the Total Credit Exposure at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided, that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this clause
(c) are subject to no Event of Default having occurred and be continuing at such
time.

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by Applicable Law, the Borrower and each other
Credit Party shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in clause (b) above shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section 11.3 shall be payable promptly after demand therefor.

 

(f)                                   Survival.  Each party’s obligations under
this Section 11.3 shall survive the termination of the Loan Documents and
payment of the obligations hereunder.

 

Section 11.4                            Right of Setoff.  If an Event of Default
shall have occurred and be continuing, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or any of its
respective Affiliates, irrespective of whether or not such Lender or any such
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Credit Party may
be contingent or unmatured or are owed to a branch or office of such Lender or
such Affiliate different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 8.4 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender and their respective Affiliates under this
Section 11.4 are in addition to other rights and remedies (including other
rights of setoff) that such Lender or its Affiliates may have.  Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and

 

67

--------------------------------------------------------------------------------


 

application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 11.5                            Governing Law; Jurisdiction, Etc.

 

(a)                                 Governing Law.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS AND ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY AND CONSTRUED, INTERPRETED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING
EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).

 

(b)                                 Submission to Jurisdiction.  The Borrower
and each other Credit Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, or any Related Party of the foregoing in
any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or any other Credit Party or its properties in the
courts of any jurisdiction.

 

(c)                                  Waiver of Venue.  The Borrower and each
other Credit Party irrevocably and unconditionally waives, to the fullest extent
permitted by Applicable Law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Loan Document in any court referred to in
paragraph (b) of this Section 11.5.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                                 Service of Process.  Each party hereto
irrevocably consents to service of process in the manner provided for notices in
Section 11.1.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by Applicable Law.

 

Section 11.6                            Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON

 

68

--------------------------------------------------------------------------------


 

CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.6.

 

Section 11.7                            Reversal of Payments.  To the extent any
Credit Party makes a payment or payments to the Administrative Agent for the
ratable benefit of the Lenders or the Administrative Agent receives any payment
or proceeds of the Collateral which payments or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

 

Section 11.8                            [Reserved].

 

Section 11.9                            Accounting Matters.  If at any time any
change in GAAP would affect the computation of any requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
requirement made before and after giving effect to such change in GAAP.

 

Section 11.10                     Successors and Assigns; Participations.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Credit Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.10(b),
(ii) by way of participation in accordance with the provisions of
Section 11.10(d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.10(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.10(d) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it); provided that,

 

69

--------------------------------------------------------------------------------


 

in each case with respect to the Revolving Credit Facility, any such assignment
shall be subject to the following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment and/or
the Loans at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in
Section 11.10(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

(B)                               in any case not described in
Section 11.10(b)(i)(A), the aggregate amount of the Revolving Credit Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Revolving Credit Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the “Trade Date”) shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Credit Facility, unless each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have given its consent five
(5) Business Days after the date written notice thereof has been delivered by
the assigning Lender (through the Administrative Agent) unless such consent is
expressly refused by the Borrower on or prior to such fifth (5th) Business Day;

 

(ii)                                  Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Revolving Credit Commitment assigned;

 

(iii)                               Required Consents.  No consent shall be
required for any assignment except to the extent required by
Section 11.10(b)(i)(B) and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of the Revolving Credit Facility if such assignment is to
a Person that is not a Lender with a Revolving Credit Commitment, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.

 

70

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Assumption.  The parties to
each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 for each assignment; provided that (A) only one such fee will be payable
in connection with simultaneous assignments to two or more Approved Funds by a
Lender and (B) the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

(v)                                 No Assignment to Certain Persons.  No such
assignment shall be made to (A) the Borrower or any of its Affiliates or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)                              No Assignment to Natural Persons.  No such
assignment shall be made to a natural Person.

 

(vii)                           Certain Additional Payments.  In connection with
any assignment of rights and obligations of any Defaulting Lender hereunder, no
such assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Revolving Credit Commitment Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.10(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for

 

71

--------------------------------------------------------------------------------


 

purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.10(d).

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at one of its offices in McLean, Virginia, a copy of each Assignment and
Assumption and each Lender Joinder Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Revolving
Credit Commitment of, and principal amounts of (and stated interest on) the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender (but only to the extent
of entries in the Register that are applicable to such Lender), at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person or the Borrower
or any of the Borrower’s Affiliates) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Revolving Credit Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.3(c) with respect to any
payments made by such Lender to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in
Section 11.2 that directly affects such Participant and could not be affected by
a vote of the Required Lenders.  The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.8, 3.9, 3.10 and 3.11 (subject to the
requirements and limitations therein, including the requirements of
Section 3.11(f) (it being understood that the documentation required under
Section 3.11(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.10(b); provided that such Participant (A) agrees to be
subject to the provisions of Section 3.12 as if it were an assignee under
Section 11.10(b) and (B) shall not be entitled to receive any greater payment
under Sections 3.10 and 3.11, with respect to such participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.12(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 11.4 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.6 as though it were a Lender.

 

72

--------------------------------------------------------------------------------


 

(e)                                  Participant Register.  Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(f)                                   Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement to secure obligations of such Lender, including without
limitation any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

Section 11.11                     Treatment of Certain Information;
Confidentiality.  Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its Related
Parties (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent required or requested
by, or required to be disclosed to, any rating agency, or regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies under this Agreement, under any other Loan Document or under any
Secured Hedge Agreement or Secured Cash Management Agreement, or in connection
with any action or proceeding relating to this Agreement, any other Loan
Document or any Secured Hedge Agreement or Secured Cash Management Agreement, or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.11, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the Revolving Credit Facility or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Revolving Credit Facility;
(h) with the consent of the Borrower, (i) to Gold Sheets and other similar bank
trade publications, such information to consist of deal terms and other
information customarily found in such publications, (j) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 11.11 or (ii) becomes available to the Administrative Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower or (k) to governmental regulatory authorities in
connection with any regulatory examination of the Administrative Agent or any
Lender or in accordance with the Administrative Agent’s or any Lender’s
regulatory compliance policy if the

 

73

--------------------------------------------------------------------------------


 

Administrative Agent or such Lender reasonably deems necessary for the
mitigation of claims by those authorities against the Administrative Agent or
such Lender or any of its subsidiaries or affiliates.  For purposes of this
Section 11.11, “Information” means all information received from any Credit
Party or any Subsidiary thereof relating to any Credit Party or any Subsidiary
thereof or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Credit Party or any Subsidiary thereof;
provided that, in the case of information received from a Credit Party or any
Subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 11.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 11.12                     Performance of Duties.  Each of the Credit
Party’s obligations under this Agreement and each of the other Loan Documents
shall be performed by such Credit Party at its sole cost and expense.

 

Section 11.13                     All Powers Coupled with Interest.  All powers
of attorney and other authorizations granted to the Lenders, the Administrative
Agent and any Persons designated by the Administrative Agent or any Lender
pursuant to any provisions of this Agreement or any of the other Loan Documents
shall be deemed coupled with an interest and shall be irrevocable so long as any
of the Obligations remain unpaid or unsatisfied, any of the Revolving Credit
Commitments remain in effect or the Revolving Credit Facility has not been
terminated.

 

Section 11.14                     Survival.

 

(a)                                 All representations and warranties set forth
in Article V and all representations and warranties contained in any
certificate, or any of the Loan Documents (including, but not limited to, any
such representation or warranty made in or in connection with any amendment
thereto) shall constitute representations and warranties made under this
Agreement.  All representations and warranties made under this Agreement shall
be made or deemed to be made at and as of the Closing Date (except those that
are expressly made as of a specific date), shall survive the Closing Date and
shall not be waived by the execution and delivery of this Agreement, any
investigation made by or on behalf of the Lenders or any borrowing hereunder.

 

(b)                                 Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XI and any other provision of this
Agreement and the other Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.

 

Section 11.15                     Titles and Captions.  Titles and captions of
Articles, Sections and subsections in, and the table of contents of, this
Agreement are for convenience only, and neither limit nor amplify the provisions
of this Agreement.

 

Section 11.16                     Severability of Provisions.  Any provision of
this Agreement or any other Loan Document which is prohibited or unenforceable
in any jurisdiction shall, as to such jurisdiction, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remainder of such provision or the remaining provisions hereof or thereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

74

--------------------------------------------------------------------------------


 

Section 11.17                     Counterparts; Integration; Effectiveness;
Electronic Execution.

 

(a)                                 Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof.  Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

(b)                                 Electronic Execution of Assignments.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Section 11.18                     Term of Agreement.  This Agreement shall
remain in effect from the Closing Date through and including the date upon which
all Obligations (other than contingent indemnification obligations not then due)
arising hereunder or under any other Loan Document shall have been indefeasibly
and irrevocably paid and satisfied in full and the Revolving Credit Commitment
has been terminated.  No termination of this Agreement shall affect the rights
and obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.

 

Section 11.19                     USA PATRIOT Act.  The Administrative Agent and
each Lender hereby notifies the Borrower that pursuant to the requirements of
the PATRIOT Act, it is required to obtain, verify and record information that
identifies the Borrower and the Guarantors, which information includes the name
and address of the Borrower and each Guarantor and other information that will
allow such Lender to identify the Borrower or such Guarantor in accordance with
the PATRIOT Act.

 

Section 11.20                     Independent Effect of Covenants.  The Borrower
expressly acknowledges and agrees that each covenant contained in Articles VI or
VII hereof shall be given independent effect.  Accordingly, the Borrower shall
not engage in any transaction or other act otherwise permitted under any
covenant contained in Articles VI or VII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VI or VII.

 

Section 11.21                     Inconsistencies with Other Documents.  In the
event there is a conflict or inconsistency between this Agreement and any other
Loan Document, the terms of this Agreement shall control; provided that any
provision of the Security Documents which imposes additional burdens on the
Borrower or further restricts the rights of the Borrower or gives the
Administrative Agent or Lenders additional rights shall not be deemed to be in
conflict or inconsistent with this Agreement and shall be given full force and
effect.

 

75

--------------------------------------------------------------------------------


 

[Signature pages to follow]

 

76

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

 

BORROWER:

 

 

 

 

 

 

 

UNITED THERAPEUTICS CORPORATION, as Borrower

 

 

 

 

 

 

 

 

By:

/s/ John Ferrari

 

 

Name:

John Ferrari

 

 

Title:

Chief Financial Officer

 

[signature pages continue]

 

CREDIT AGREEMENT

UNITED THERAPEUTICS CORPORATION

 

--------------------------------------------------------------------------------


 

GUARANTOR:

 

 

 

 

 

 

 

LUNG LLC, as a Guarantor

 

 

 

 

 

 

 

 

By:

/s/ John Ferrari

 

 

Name:

John Ferrari

 

 

Title:

Chief Financial Officer

 

[signature pages continue]

 

CREDIT AGREEMENT

UNITED THERAPEUTICS CORPORATION

 

--------------------------------------------------------------------------------


 

AGENT AND LENDERS:

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Lender

 

 

 

 

 

 

 

 

By:

/s/ Barbara K. Angel

 

 

Name:

Barbara K. Angel

 

 

Title:

Senior Vice President

 

[signature pages end]

 

CREDIT AGREEMENT

UNITED THERAPEUTICS CORPORATION

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING CREDIT NOTE

 

REVOLVING CREDIT NOTE

 

$[                    ]

[                    ], 20[    ]

 

FOR VALUE RECEIVED, the undersigned, UNITED THERAPEUTICS CORPORATION, a Delaware
corporation (the “Borrower”), promises to pay to [                    ] (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of [                    ] DOLLARS
($[                    ]) or, if less, the unpaid principal amount of all
Revolving Credit Loans made by the Lender from time to time pursuant to that
certain Credit Agreement, dated as of [                    ], 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, Lung LLC, as a Guarantor, the lenders who
are or may become a party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

The unpaid principal amount of this Revolving Credit Note from time to time
outstanding is subject to mandatory repayment from time to time as provided in
the Credit Agreement and shall bear interest as provided in Section 3.1 of the
Credit Agreement.  All payments of principal and interest on this Revolving
Credit Note shall be payable in lawful currency of the United States in
immediately available funds to the account designated in the Credit Agreement.

 

This Revolving Credit Note is entitled to the benefits of, and evidences
Obligations incurred under, the Credit Agreement, to which reference is made for
a description of the security for this Revolving Credit Note and for a statement
of the terms and conditions on which the Borrower is permitted and required to
make prepayments and repayments of principal of the Obligations evidenced by
this Revolving Credit Note and on which such Obligations may be declared to be
immediately due and payable.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING SECTION 5-1401 AND
SECTION 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ANY OTHER CONFLICTS OF LAW PRINCIPLES THEREOF.

 

The Indebtedness evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Debt referred to in the Credit Agreement.

 

The Borrower hereby waives all requirements as to diligence, presentment, demand
of payment, protest and (except as required by the Credit Agreement) notice of
any kind with respect to this Revolving Credit Note.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Revolving Credit Note
under seal as of the day and year first above written.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

NOTICE OF BORROWING

 

Dated as of:              

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC R3076-03E

1753 Pinnacle Drive, 3rd Floor

McLean, Virginia 22012

Attention:  Commercial Banking

Telephone No.:  703-760-6369

Facsimile No.:  703-760-6172

 

Ladies and Gentlemen:

 

This irrevocable Notice of Borrowing is delivered to you pursuant to Section 2.2
of the Credit Agreement dated as of [                    ], 2013 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among United Therapeutics Corporation, a Delaware
corporation (the “Borrower”), Lung LLC, as a Guarantor, the lenders who are or
may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.             The Borrower hereby requests that the Lenders make a Revolving
Credit Loan to the Borrower in the aggregate principal amount of
$[                      ].  (Complete with an amount in accordance with
Section 2.2 of the Credit Agreement.)

 

2.             The Borrower hereby requests that such Loan be made on the
following Business Day: [                                          ].  (Complete
with a Business Day in accordance with Section 2.2 of the Credit Agreement for
Revolving Credit Loans).

 

3.             The Borrower hereby requests that such Loan bear interest at the
following interest rate, plus the Applicable Margin, as set forth below:

 

Component 
of Loan

 

Interest Rate

 

Interest Period
(LIBOR 
Rate only)

 

Termination Date for
Interest Period 
(if applicable)

 

 

 

 

 

 

 

 

 

[Base Rate or LIBOR Rate](1)

 

1 month

 

 

 

--------------------------------------------------------------------------------

(1) Complete with the Base Rate or the LIBOR Rate for Revolving Credit Loans.

 

--------------------------------------------------------------------------------


 

4.             The aggregate principal amount of all Loans outstanding as of the
date hereof (including the Loan requested herein) does not exceed the maximum
amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.

 

5.             All of the conditions applicable to the Loan requested herein as
set forth in the Credit Agreement have been satisfied as of the date hereof and
will remain satisfied to the date of such Loan.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the day and year first written above.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF ACCOUNT DESIGNATION

 

NOTICE OF ACCOUNT DESIGNATION

 

Dated as of:             

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC R3076-03E

1753 Pinnacle Drive, 3rd Floor

McLean, Virginia 22012

Attention:  Commercial Banking

Telephone No.:  703-760-6369

Facsimile No.:  703-760-6172

 

Ladies and Gentlemen:

 

This Notice of Account Designation is delivered to you pursuant to
Section 2.2(b) of the Credit Agreement dated as of [                    ], 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among United Therapeutics Corporation, a Delaware
corporation (the “Borrower”), Lung LLC, as a Guarantor, the lenders who are or
may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.             The Administrative Agent is hereby authorized to disburse all
Loan proceeds into the following account(s):

 

ABA Routing Number:           

Account Number:                

 

2.             This authorization shall remain in effect until revoked or until
a subsequent Notice of Account Designation is provided to the Administrative
Agent.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation as of the day and year first written above.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF PREPAYMENT

 

NOTICE OF PREPAYMENT

 

Dated as of:            

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC R3076-03E

1753 Pinnacle Drive, 3rd Floor

McLean, Virginia 22012

Attention:  Commercial Banking

Telephone No.:  703-760-6369

Facsimile No.:  703-760-6172

 

Ladies and Gentlemen:

 

This irrevocable Notice of Prepayment is delivered to you pursuant to
Section 2.3(c) of the Credit Agreement dated as of [                    ], 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among United Therapeutics Corporation, a Delaware
corporation (the “Borrower”), Lung LLC, as a Guarantor, the lenders who are or
may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent.  Capitalized terms used herein and not
defined herein shall have the meanings assigned thereto in the Credit Agreement.

 

1.             The Borrower hereby provides notice to the Administrative Agent
that it elects to repay the following [Base Rate Loans] and/or [LIBOR Rate
Loans]: [                              ]. (Complete with an amount in accordance
with Section 2.3 of the Credit Agreement.)

 

2.             The Loan to be prepaid is a Revolving Credit Loan.

 

3.             The Borrower shall repay the above-referenced Loans on the
following Business Day: [                              ]. (Complete with a date
no earlier than (i) the same Business Day as of the date of this Notice of
Prepayment with respect to any Base Rate Loan and (ii) the same Business Day as
of the date of this Notice of Prepayment with respect to any LIBOR Rate Loan.)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment as of
the day and year first written above.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

NOTICE OF CONVERSION/CONTINUATION

 

Dated as of:                

 

Wells Fargo Bank, National Association,

as Administrative Agent

MAC R3076-03E

1753 Pinnacle Drive, 3rd Floor

McLean, Virginia 22012

Attention:  Commercial Banking

Telephone No.:  703-760-6369

Facsimile No.:  703-760-6172

Ladies and Gentlemen:

 

This irrevocable Notice of Conversion/Continuation (this “Notice”) is delivered
to you pursuant to Section 3.2 of the Credit Agreement dated as of
[                    ], 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among United
Therapeutics Corporation, a Delaware corporation (the “Borrower”), Lung LLC, as
a Guarantor, the lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.

 

1.                                      The Loan to which this Notice relates is
a Revolving Credit Loan.

 

2.                                      This Notice is submitted for the purpose
of: (Check one and complete applicable information in accordance with the Credit
Agreement.)

 

 

o

Converting all or a portion of a Base Rate Loan into a LIBOR Rate Loan

 

 

 

 

 

 

 

Outstanding principal balance:

$                                           

 

 

 

 

 

 

Principal amount to be converted:

$                                           

 

 

 

 

 

 

Requested effective date of conversion:

 

 

 

 

 

 

 

Requested new Interest Period:

 

 

 

 

 

 

o

Converting a portion of LIBOR Rate Loan into a Base Rate Loan

 

 

 

 

 

 

 

Outstanding principal balance:

$                                           

 

 

 

 

 

 

Principal amount to be converted:

$                                           

 

 

 

 

 

 

Last day of the current Interest Period:

 

 

 

 

 

 

 

Requested effective date of conversion:

 

 

--------------------------------------------------------------------------------


 

 

o

Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

 

 

 

 

 

 

 

Outstanding principal balance:

$                                           

 

 

 

 

 

 

Principal amount to be continued:

$                                           

 

 

 

 

 

 

Last day of the current Interest Period:

 

 

 

 

 

 

 

Requested effective date of continuation:

 

 

 

 

 

 

 

Requested new Interest Period:

 

 

3.                                      The aggregate principal amount of all
Loans outstanding as of the date hereof does not exceed the maximum amount
permitted to be outstanding pursuant to the terms of the Credit Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/Continuation as of the day and year first written above.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF OFFICER’S COMPLIANCE CERTIFICATE

 

OFFICER’S COMPLIANCE CERTIFICATE

 

[                  ], 20[    ]

 

The undersigned, on behalf of United Therapeutics Corporation, a corporation
organized under the laws of Delaware (the “Borrower”), hereby certifies to the
Administrative Agent and the Lenders, each as defined in the Credit Agreement
referred to below, as follows:

 

1.                                      This certificate is delivered to you
pursuant to Section 6.2 of the Credit Agreement dated as of
[                    ], 2013 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
Lung LLC, as a Guarantor, the lenders who are or may become party thereto, as
Lenders, and Wells Fargo Bank, National Association, as Administrative Agent. 
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.

 

2.                                      I have reviewed the financial statements
of the Borrower and its Subsidiaries dated as of
[                              ] and for the [                              ]
period[s] then ended and such statements fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and cash flows for the period[s]
indicated (subject to normal year-end audit adjustments).

 

3.                                      I have obtained no knowledge of any
Default or Event of Default under the Credit Agreement [except, if such
condition or event existed or exists, describe the nature and period of
existence thereof and what action the Borrower has taken, is taking and proposes
to take with respect thereto].

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

WITNESS the following signature as of the day and year first written above.

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

to

Officer’s Compliance Certificate

[To be provided in a form acceptable to the Administrative Agent]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and the parties identified on the Schedules
hereto and [the] [each](2) Assignee identified on the Schedules hereto as
“Assignee” or as “Assignees” (collectively, the “Assignees” and each an
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignees][the Assignor](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the] [each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the Assignee] [the respective Assignees], and [the] [each] Assignee hereby
irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned to [the] [any]
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as, [the] [an] “Assigned Interest”).  Each such sale and assignment
is without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.

Assignor:

[INSERT NAME OF ASSIGNOR]

 

 

 

2.

Assignee(s):

See Schedules attached hereto

 

 

 

3.

Borrower:

United Therapeutics Corporation

 

--------------------------------------------------------------------------------

(2) For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3) Select as appropriate.

 

(4) Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

4.

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of [                  ], 2013 among United
Therapeutics Corporation, as Borrower, Lung LLC, as a Guarantor, the lenders who
are or may become party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent (as amended, restated, supplemented or
otherwise modified)

 

 

 

6.

Assigned Interest:

See Schedules attached hereto

 

 

 

[7.

Trade Date:

                                      ](5)

 

The Assignor and [the] [each] Assignee represent and warrant to the Borrower and
the Administrative Agent that this Assignment and Assumption and the
transactions contemplated hereby comply with the terms of the Credit Agreement,
and all other conditions in the Credit Agreement applicable to the assignment
have been satisfied.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(5) To be completed if the Assignor and the Assignees intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                                  , 2         [TO BE INSERTED BY
THE ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEES

 

 

 

See Schedules attached hereto

 

--------------------------------------------------------------------------------


 

[Consented to and](6) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent

 

 

 

By

 

 

Title:

 

 

 

 

 

 

[Consented to:](7)

 

 

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

By

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(6) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.  May also use a Master Consent.

 

(7) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.  May also use a Master Consent.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

To Assignment and Assumption

 

By its execution of this Schedule, the Assignee identified on the signature
block below agrees to the terms set forth in the attached Assignment and
Assumption.

 

Assigned Interests:

 

Facility Assigned(8)

 

Aggregate
Amount of
Commitment/
Loans for all Lenders(9)

 

Amount of
Commitment/
Loans Assigned(10)

 

Percentage Assigned
of Commitment/
Loans(11)

 

CUSIP Number

 

 

$

 

 

$

 

 

 

%

 

 

 

$

 

 

$

 

 

 

%

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

[NAME OF ASSIGNEE](12)

 

[and is an Affiliate/Approved Fund of [identify Lender](13)]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(8) Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment”, etc.)

 

(9) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(10) Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

 

(11) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

(12) Add additional signature blocks, as needed.

 

(13) Select as applicable.

 

--------------------------------------------------------------------------------


 

ANNEX 1

to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2                               Assignee[s].  [The] [Each] Assignee
(a) represents and warrants that (i) it has full power and authority, and has
taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it meets all the requirements to be an
assignee under Section 11.10(b)(iii), (v) and (vi) of the Credit Agreement
(subject to such consents, if any, as may be required under
Section 11.10(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of [the] [the relevant] Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it deems appropriate to make its own
credit analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent, or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the] [such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, [the] [any] the Assignor or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of [the]
[each] Assigned Interest (including payments of principal, interest, fees and
other amounts) to the Assignor for amounts which have accrued to but excluding
the Effective Date and to [the] [the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

--------------------------------------------------------------------------------


 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT I-1 to I-4

 

EXHIBIT I-1

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [            
    ], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among United Therapeutics Corporation (the “Borrower”),
certain Subsidiaries of the Borrower who are or may become party thereto, as
Guarantors, certain lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein but not defined herein shall have the meaning assigned thereto
in the Credit Agreement.

 

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Revolving Credit Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-2

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [            
    ], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among United Therapeutics Corporation (the “Borrower”),
certain Subsidiaries of the Borrower who are or may become party thereto, as
Guarantors, certain lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein but not defined herein shall have the meaning assigned thereto
in the Credit Agreement.

 

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-3

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [            
    ], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among United Therapeutics Corporation (the “Borrower”),
certain Subsidiaries of the Borrower who are or may become party thereto, as
Guarantors, certain lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein but not defined herein shall have the meaning assigned thereto
in the Credit Agreement.

 

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF PARTICIPANT]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT I-4

 

[FORM OF]

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of [            
    ], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among United Therapeutics Corporation (the “Borrower”),
certain Subsidiaries of the Borrower who are or may become party thereto, as
Guarantors, certain lenders who are or may become party thereto, as Lenders, and
Wells Fargo Bank, National Association, as Administrative Agent.  Capitalized
terms used herein but not defined herein shall have the meaning assigned thereto
in the Credit Agreement.

 

Pursuant to the provisions of Section 3.11 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Revolving Credit Note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Revolving Credit Note(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Date:                      , 20[ ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF OFFICER’S CERTIFICATE

 

OFFICER’S CERTIFICATE

 

TO:                                                                          
Wells Fargo Bank, National Association, as Administrative Agent

 

RE:                                                                          
Credit Agreement, dated as of [              ], 2013 by and among United
Therapeutics Corporation, a Delaware corporation [(the “Company”)], Lung LLC, as
a Guarantor [(the “Company”)], the Lenders and Wells Fargo Bank, National
Association, as Administrative Agent for the Lenders (as amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement)

 

DATE:                                                          [Date]

 

The undersigned officer of the Company hereby certifies as follows:

 

1.                                      Attached hereto as Exhibit A is a true
and complete copy of the articles of incorporation] [certificate of formation]
of the Company and all amendments thereto as in effect on the date hereof
certified as a recent date by the appropriate Governmental Authorities of the
state of [incorporation] [organization] of the Company.

 

2.                                      Attached hereto as Exhibit B is a true
and complete copy of the [bylaws] [operating agreement] of the Company and all
amendments thereto as in effect on the date hereof.

 

3.                                      Attached hereto as Exhibit C is a true
and complete copy of resolutions duly adopted by the [board of directors]
[members] [managers] of the Company on [                      ], 20[    ].  Such
resolutions have not in any way been rescinded or modified and have been in full
force and effect since their adoption to and including the date hereof, and such
resolutions are the only [corporate] proceedings of the Company now in force
relating to or affecting the matters referred to therein.

 

4.                                      Attached hereto as Exhibit D are true
and complete copies of the certificates of good standing, existence or its
equivalent of the Company certified as a recent date by the appropriate
Governmental Authorities of the state of [incorporation] [organization] of the
Company.

 

--------------------------------------------------------------------------------


 

5.                                      The following persons are the duly
elected and qualified officers of the Company, holding the offices indicated
next to the names below on the date hereof, and the signatures appearing
opposite the names of the officers below are their true and genuine signatures,
and each of such officers is duly authorized to execute and deliver, on behalf
of the Company, the Credit Agreement, [the Revolving Credit Notes] and the other
Loan Documents to be issued pursuant thereto:

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This Certificate may, upon execution, be delivered by facsimile or electronic
mail, which shall be deemed for all purposes to be an original signature.

 

[remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I hereunder subscribe my name effective as of the         
day of                 ,         .

 

 

 

 

 

Name:

 

 

Title:

 

 

 

I,                                               , the
                                               of the Company, hereby certify
that                                          is the duly elected and qualified
                                               of the Company and that his/her
true and genuine signature is set forth above.

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

[Articles of Incorporation] [Certificate of Formation]

 

Attached

 

--------------------------------------------------------------------------------


 

Exhibit B

 

[Bylaws] [Operating Agreement]

 

Attached

 

--------------------------------------------------------------------------------


 

Exhibit C

 

Resolutions

 

Attached

 

--------------------------------------------------------------------------------


 

Exhibit D

 

Certificates of Good Standing, Existence or its Equivalent

 

Attached

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.1

 

LENDERS AND REVOLVING COMMITMENTS

 

Lender

 

Revolving
Commitment

 

Revolving
Commitment
Percentage

 

Wells Fargo Bank, National Association

 

$

75,000,000.00

 

100

%

Total

 

$

75,000,000.00

 

100

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.16

 

FILINGS

 

The UCC Financing Statement with respect to United Therapeutics Corporation, as
Debtor, and Wells Fargo Bank, National Association, as Administrative Agent, as
Secured Party, to be filed with the Secretary of State of the State of Delaware.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.18

 

PATRIOT ACT INFORMATION

 

United Therapeutics Corporation

Exact legal name:  United Therapeutics Corporation

State of Incorporation:  Delaware

Type of Organization:  Corporation

States in which qualified to do business:  DE, MD, FL, DC, NC, LA

Chief Executive Office / Principal Place of Business:  1040 Spring Street,
Silver Spring, MD

Business Phone No:  (301) 608-9292

Organization ID No.:  DE File No. 2638178

Federal ID No.  52-1984789

Ownership:  Publicly held

 

Lung LLC

Exact legal name:  Lung LLC

State of Formation:  Delaware

Type of Organization:  Limited Liability Company

States in which qualified to do business:  DE, MD, FL, NC, PR

Chief Executive Office / Principal Place of Business:  1040 Spring Street,
Silver Spring, MD

Business Phone No:  (301) 608-9292

Organization ID No.:  DE File No. 2795290

Federal ID No.  52-2225205

Ownership:  Privately held (wholly-owned subsidiary of United Therapeutics
Corporation)

 

--------------------------------------------------------------------------------